EXHIBIT 10.1

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Dated as of September 2, 2005, amended and restated to and including
September 28, 2006

AMONG:

Bank of America, N.A., as buyer (the “Buyer”, which term shall include any
“Principal” as defined and provided for in Annex I), or as agent pursuant hereto
(the “Agent”),

New Century Mortgage Corporation (“NCMC”), Home123 Corporation (“Home123”), New
Century Credit Corporation and NC Capital Corporation, as sellers (collectively
the “Sellers” and individually a “Seller”), and

New Century Financial Corporation, as guarantor (the “Guarantor”).

1. APPLICABILITY

The Buyer shall, from time to time, upon the terms and conditions set forth
herein, agree to enter into transactions in which a Seller transfers to the
Buyer Eligible Assets against the transfer of funds by the Buyer, with a
simultaneous agreement by the Buyer to transfer to such Seller such Purchased
Assets at a date certain, against the transfer of funds by such Seller. Each
such transaction shall be referred to herein as a “Transaction”, and, unless
otherwise agreed in writing, shall be governed by this Agreement. The Buyer, the
Sellers and the Guarantor entered into that certain master repurchase agreement
dated as of September 2, 2005 (the “Original Agreement”). This Agreement amends,
restates and replaces the Original Agreement in its entirety.

2. DEFINITIONS AND INTERPRETATION

a. Defined Terms.

“Accounts” shall mean the accounts in the name of the related Seller in which
the related escrow holdback is held, which account has been pledged to the Buyer
as security for the obligations of the Sellers.

“Additional Purchased Assets” shall have the meaning assigned thereto in
Section 6(a) hereof.

“Adjusted Tangible Net Worth” shall mean at any date:

(a) Book Net Worth, minus

(b) The sum (without duplication) of (1) all assets which would be classified as
intangible assets of the Guarantor and its consolidated Subsidiaries under GAAP,
including, without limitation, advances to shareholders, officers and Affiliates
(to the extent that such advances increase Book Net Worth), investments in
Affiliates, deferred taxes, capitalized general and administrative costs,
capitalized deal costs, all goodwill (whether representing the excess cost over
book value of assets acquired or otherwise), patents, trademarks, trade names,
copyrights, franchises and deferred charges (including, without limitation,
unamortized debt discount and expense, organization costs and research and
product development costs) plus (2) all receivables from directors, officers and
shareholders of the Guarantor and its consolidated Subsidiaries (to the extent
such receivables increase Book Net Worth).

“Adjustment Date” means, with respect to each Adjustable Rate Loan, the date set
forth in the related Note on which the Mortgage Interest Rate on such Adjustable
Rate Mortgage is adjusted in accordance with the terms of the related Note.

“Adjustable Rate Loan” shall mean a Loan which provides for the adjustment of
the Mortgage Interest Rate payable in respect thereon.

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting equity, by contract or otherwise.

“Agent” means Bank of America, N.A. or any successor.

“Agreement” means this Amended and Restated Master Repurchase Agreement, as it
may be further amended, supplemented or otherwise modified from time to time.

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Loan as the value of the
Mortgaged Property.

“Approved Purchaser” means each investor listed in Exhibit B, as such Exhibit
may be amended from time to time and any other investor approved by the Buyer
upon five (5) Business Days prior notice, provided that any such investor will
be deemed to have been approved by the Buyer if no response has been provided by
the Buyer to the related Seller within the five (5) Business Day period.

“Assignment of the Note and Pledge Agreement” means with respect to a
Cooperative Loan, an assignment of the Note and Pledge Agreement.

“Assignment of the Proprietary Lease” means with respect to a Cooperative Loan,
an assignment of the Proprietary Lease.

“Book Net Worth” shall mean the excess of total assets of a Person and its
consolidated Subsidiaries over Total Liabilities of such Person and its
consolidated Subsidiaries determined in accordance with GAAP.

“Borrower” means the obligor or obligors on a Note, or the mortgagor named in
the Pledge Agreement, in each case including any Person that has acquired the
related collateral and assumed the obligations of the original obligor or
obligors under the Note.

“Breakage Costs” shall have the meaning assigned thereto in Section 3(d) herein.

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
upon which the New York Stock Exchange, the Federal Reserve Bank of New York or
the Custodian is obligated by law or executive order to be closed.

“Buyer’s Margin Amount” means, with respect to any Transaction as of any date of
determination, the amount obtained by application of the Buyer’s Margin
Percentage to the Repurchase Price for such Transaction as of such date.

“Buyer’s Margin Percentage” shall have the meaning assigned thereto in the Side
Letter.

“Cash Equivalents” shall mean (a) securities with maturities of 180 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 180 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than thirty days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least “A-1” or the equivalent thereof by
Standard & Poor’s Ratings Services (“S&P”) or “P-1” or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
180 days after the date of acquisition, (e) securities with maturities of
180 days or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least “A” by S&P or “A2” by Moody’s, (f) securities
with maturities of 180 days or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition, or (g) shares of money market,
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.

“Change in Control” shall mean the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of outstanding shares of voting stock of an entity at any
time if after giving effect to such acquisition such Person or Persons owns
fifty percent (50%) or more of such outstanding voting stock.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Buyer (or any Affiliate of the
Buyer) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall have the meaning assigned thereto in Section 8 hereof.

“Computer Medium” means a computer or other electronic medium generated by or on
behalf of the Seller and delivered or transmitted to the Buyer and the Custodian
which provides information relating to the Purchased Assets, including the
identity of the related servicer with respect to each Loan and the information
set forth in the Loan Schedule, in a format reasonably acceptable to the Buyer.

“Confirmation” shall have the meaning assigned thereto in Section 4(b) hereof.

“Consent” shall mean a document executed by the Cooperative (i) consenting to
the sale of the Cooperative Apartment to the Borrower and (ii) certifying that
all maintenance charges relating to the Cooperative Apartment have been paid.

“Convertible Loan” shall mean any individual Adjustable Rate Loan which contains
a provision whereby the Borrower is permitted to convert the Adjustable Rate
Loan to a fixed rate Loan in accordance with the terms of the related Note.

“Cooperative” shall mean the private, non-profit cooperative apartment
corporation which owns all of the real property that comprises the Project,
including the land, separate dwelling units and all common areas.

“Cooperative Apartment” shall mean the specific dwelling unit relating to a
Cooperative Loan.

“Cooperative Lien Search” shall mean a search for (a) federal tax liens,
mechanics’ liens, lis pendens, judgments of record or otherwise against (i) the
Cooperative, (ii) the seller of the Cooperative Apartment and (iii) the Borrower
if the Cooperative Loan is a Refinanced Loan, (b) filings of Financing
Statements and (c) the deed of the Project into the Cooperative.

“Cooperative Loan” shall mean a Loan that is secured by a first lien on and a
perfected security interest in Cooperative Shares and the related Proprietary
Lease granting exclusive rights to occupy the related Cooperative Apartment in
the building owned by the related Cooperative.

“Cooperative Shares” means the shares of stock issued by the Cooperative, owned
by the Borrower, and allocated to a Cooperative Apartment and represented by a
Stock Certificate.

“Credit Limit” shall mean, with respect to each HELOC, the maximum amount
permitted under the terms of the related Credit Line Agreement.

“Credit Line Agreement” shall mean, with respect to each HELOC, the related home
equity line of credit agreement, account agreement and promissory note (if any)
executed by the related Borrower and any amendment or modification thereof.

“Custodian” means Deutsche Bank National Trust Company, or its successors and
permitted assigns.

“Custody Agreement” means the Amended and Restated Custodial Agreement, dated as
of September 28, 2006, among the Sellers, the Buyer and the Custodian as it may
be amended, supplemented or otherwise modified from time to time.

“Default” means any event, that, with the giving of notice or the passage of
time or both, would constitute an Event of Default.

“Default Rate” means, as of any date of determination, the lesser of (i) the
Pricing Rate plus 4% and (ii) the maximum rate permitted by applicable law.

“Draw” means, with respect to each HELOC, an additional borrowing by the
Borrower in accordance with the related Credit Line Agreement.

“Effective Date” shall mean September 28, 2006.

“Electronic Tracking Agreement” means the electronic tracking agreement dated as
of September 2, 2005 among the Buyer, the Sellers, MERSCORP, Inc. and Mortgage
Electronic Registration, Systems, Inc., as the same may be amended, modified or
supplemented from time to time; provided that if no Loans are or will be MERS
Designated Mortgage Loans, all references herein to the Electronic Tracking
Agreement shall be disregarded.

“Eligible Asset” shall have the meaning assigned thereto in the Side Letter.

“Eligible Loan” shall have the meaning assigned thereto in the Side Letter.

“Escrow Hold Back Loan” shall mean a Loan in connection with which the related
Seller has held back an amount in escrow (which is held in an Account) related
to completion of improvements to the Mortgaged Property where such improvements
are not necessary for lawful occupancy of such Mortgaged Property.

“Escrow Payments” shall mean, with respect to any Loan, the amounts constituting
ground rents, taxes, assessments, water rates, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Borrower with the
mortgagee pursuant to the Mortgage or any other document.

“Event of Default” shall have the meaning assigned thereto in Section 18 hereof.

“Facility Fee” shall have the meaning assigned thereto in Section 13(r) hereof.

“Facility Fee Amount” shall have the meaning assigned thereto in the Side
Letter.

“Fannie Mae” means Fannie Mae, f/k/a the Federal National Mortgage Association,
or any successor thereto.

“Fannie Mae Guides” means the Fannie Mae Sellers’ Guide and the Fannie Mae
Servicers’ Guide and all amendments or additions thereto.

“Fatal Exception” means a non-Wet Loan that does not have (i) the documents
referenced in paragraphs (a), (c), (d), (e), (f) and (k) of Section 2 of the
Custodial Agreement and (ii) some evidence that a title insurance policy has
been issued or a commitment to issue such policy, in the Loan File which shall
be listed on the Fatal Exception Report.

“Fatal Exception Report” shall mean a report which shall be included in the Loan
Schedule and Exception Report provided by the Custodian, that will clearly
identify any Loan with a Fatal Exception.

“FICO Score” means the credit score of the Borrower provided by Fair, Isaac &
Company, Inc. or such other organization providing credit scores at the time of
the origination of a Loan.

“Financing Statement” means a financing statement in the form of a UCC-1 filed
pursuant to the Uniform Commercial Code to perfect a security interest in the
Cooperative Shares and Pledge Instruments.

“Fixed Rate Loan” shall mean a Loan with respect to which the Mortgage Interest
Rate is set forth in the Note is fixed for the term of such Loan.

“Forty Year Mortgage Loan” shall mean (a) an Option ARM Loan or (b) a Loan which
has been underwritten in accordance with the applicable provisions of the Fannie
Mae Guides except as to maximum principal balance of loans, in each case which
has a forty (40) year amortization period.”

“Freddie Mac” means Freddie Mac, f/k/a the Federal Home Loan Mortgage
Corporation or any successor thereto.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“Government Securities” shall mean any security issued or guaranteed as to
principal or interest by the United States, or by a Person controlled or
supervised by and acting as an instrumentality of the Government of the United
States pursuant to authority granted by the Congress of the United States; or
any certificate of deposit for any of the foregoing.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller or the
Guarantor.

“Gross Margin” With respect to any Adjustable Rate Loan, the fixed percentage
amount set forth in the related Note and the related Loan Schedule that is added
to the Index on each Adjustment Date in accordance with the terms of the related
Note to determine the new Mortgage Interest Rate for such Loan.

“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person.

“Guarantor” means New Century Financial Corporation, a Maryland corporation,
formerly known as “New Century REIT, Inc.” or any successor thereto.

“Guaranty” means the Guaranty of the Guarantor in favor of the Buyer, dated as
of September 2, 2005, as it may be further amended, supplemented or otherwise
modified from time to time.

“Hedge Instrument” means any interest rate cap agreement, interest rate floor
agreement, interest rate swap agreement or other interest rate hedging agreement
entered into by a Seller or the Guarantor that relates to or applies to the
Purchased Assets, with a counterparty approved by the Buyer.

“HELOC” means an open-end home equity revolving line of credit secured by a
mortgage deed of trust or other instrument creating a first or second lien on
the related Mortgaged Property, which lien secures the related line of credit
and is underwritten in accordance with the Underwriting Guidelines.

“Income” means, with respect to any Purchased Asset at any time, any principal
and/or interest thereon and all dividends, sale proceeds and other collections
and distributions thereon, but not including any commitment fees, origination
fees and/or servicing fees (with respect to third party servicers that are not
an Affiliate of any Seller or the Guarantor).

“Indebtedness” shall mean, for any Person: (a) all obligations for borrowed
money; (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
and paid within ninety (90) days of the date the related invoice is received for
the respective goods delivered or the respective services rendered;
(c) indebtedness of others secured by a lien on the Property of such Person,
whether or not the respective indebtedness so secured has been assumed by such
Person; (d) obligations (contingent or otherwise) of such Person in respect of
letters of credit or similar instruments issued for the account of such Person;
(e) capital lease obligations of such Person; (f) obligations of such Person
under repurchase agreements or like arrangements; (g) indebtedness of others
guaranteed on a recourse basis by such Person; (h) all obligations of such
Person incurred in connection with the acquisition or carrying of fixed assets
by such Person; (i) indebtedness of general partnerships of which such Person is
a general partner; and (j) any other contingent liabilities of such Person.

“Index” shall mean with respect to any Adjustable Rate Loan, the index
identified on the Loan Schedule and set forth in the related Note for the
purpose of calculating the interest rate thereon.

“Intercreditor Agreement” means the intercreditor agreement dated as of
September 2, 2005 among the Sellers, NC Residual II Corporation, Loan Partners
Mortgage, Ltd., Kingston Mortgage Company, Ltd., Compufund Mortgage Company,
Ltd., WRT Financial Limited Partnership, Peachtree Residential Mortgage, L.P.,
Residential Prime Lending Limited Partnership, Team Home Lending Ltd., Sutter
Buttes Mortgage LP, Midwest Home Mortgage Ltd, Austin Mortgage, L.P., Capital
Pacific Home Loans, L.P., Golden Oak Mortgage, L.P., Northwest Capital Mortgage
LP, SCFinance LP, AD Astra Mortgage Ltd, the Buyer, DB Structured Products,
Inc., Aspen Funding Corp., Newport Funding Corp., Gemini Securitization Corp.
LLC and Credit Suisse First Boston Mortgage Capital LLC.

“Interest Only Loan” shall mean a Loan which only requires the payment of
interest for a period of time specified in the related Note.

“Interest Rate Adjustment Date” shall mean, with respect to each adjustable rate
Loan, the date, specified in the related Note and the Loan Schedule, on which
the Mortgage Interest Rate is adjusted.

“Investment Company Act” means the Investment Company Act of 1940, as amended,
including all rules and regulations promulgated thereunder.

“LIBOR” shall mean, for each day, the rate determined by the Buyer on such date
(or, in the event such day is not a Business Day, the prior Business Day) on the
basis of the offered rate for one-month or overnight U.S. dollar deposits (as
applicable), as such rate appears on Telerate Page 3750 as of 11:00 a.m. (London
time) on such date; provided that if such rate does not appear on Telerate Page
3750, the rate for such date will be determined on the basis of the offered
rates of the Reference Banks for one-month or overnight U.S. dollar deposits (as
applicable), as of 11:00 a.m. (London time) on such date. In such event, the
Buyer will request the principal London office of each of the Reference Banks to
provide a quotation of its rate. If on such date, two or more Reference Banks
provide such offered quotations, LIBOR shall be the arithmetic mean of all such
offered quotations (rounded to the nearest whole multiple of 1/16%). If on such
date, fewer than two Reference Banks provide such offered quotations, LIBOR
shall be the higher of (i) LIBOR as determined on the previous LIBOR
determination date and (ii) the Reserve Interest Rate. With respect to each
transaction, on the related Purchase Date and for each day that such Transaction
is outstanding, LIBOR shall be calculated at the overnight rate unless otherwise
elected by the Seller in writing on the related Purchase Date.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

“Lifetime Rate Cap” shall mean the provision of each Note related to an
Adjustable Rate Loan which provides for an absolute maximum Mortgage Interest
Rate thereunder. The Mortgage Interest Rate during the terms of each Adjustable
Rate Loan shall not at any time exceed the Mortgage Interest Rate at the time of
origination of such Adjustable Rate Loan by more than the amount per annum set
forth on the Loan Schedule.

“Liquid Assets” shall mean, on a consolidated basis, the sum of all of the
Guarantor’s cash, Cash Equivalents, and the market value of its U.S. Treasury
securities and the amount available under any committed secured financing
facility or committed repurchase facility between the Guarantor and a third
party acceptable to the Buyer (but only to the extent that the Guarantor has
unencumbered assets to pledge, net of any applicable haircut, or has excess
borrowing capacity arising from assets already pledged).

“Loan” means (i) a first or second lien single family (one-to-four units)
conforming or non-conforming residential loan (including any Cooperative Loan),
(ii) such other type of loan, lease or other receivable as shall be agreed upon
by the parties to the Custody Agreement, as amended or supplemented by mutual
agreement of the parties, or (iii) any interest in, or secured by, any such
loan, lease or other receivable.

“Loan Documents” shall mean, with respect to a Purchased Asset, the documents
comprising the Loan File for such Purchased Asset.

“Loan File” shall mean, as to each Purchased Asset, those documents listed in
Section 2 of the Custodial Agreement that are delivered to the Custodian or
which at any time come into the possession of the Custodian. The Custodian shall
have no liability for its failure to identify any document coming into its hands
that does not clearly indicate on its face (or in the attached transmitted
documentation) the Loan to which it relates.

“Loan Schedule” means the list of Loans delivered by the Guarantor or the
related Seller to the Buyer and the Custodian together with each Transaction
Notice and attached by the Custodian to the related Trust Receipt. Each Loan
Schedule shall set forth as to each Loan the information required in Annex 1 to
the Custodial Agreement together with any other information specified by the
Buyer from time to time in good faith.

“Loan Schedule and Exception Report” has the meaning assigned thereto in the
Custodial Agreement.

“Manufactured Home” means a prefabricated or manufactured home a lien on which
secures a Loan and which is considered and treated as “real property” under
applicable law.

“Margin Call” shall have the meaning assigned thereto in Section 6(a) hereof.

“Margin Deficit” shall have the meaning assigned thereto in Section 6(a) hereof.

“Market Value” means (i) with respect to any Purchased Asset that is an Eligible
Asset, as of any date of determination, the value ascribed to such asset by the
Buyer in its sole discretion exercised in good faith, and (ii) with respect to a
Purchased Asset that is not an Eligible Asset, zero.

“Master Netting Agreement” means the Master Collateral Security and Master
Netting Agreement dated as of September 2, 2005 among the Buyer, the Guarantor
and the Sellers, as it may be further amended, supplemented or otherwise
modified from time to time.

“Material Adverse Change” means, with respect to a Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person and its Subsidiaries taken
as a whole.

“Material Adverse Effect” means (a) a Material Adverse Change with respect to
the Guarantor; (b) a material impairment of the ability of the Guarantor or any
Affiliate that is a party to any Program Document to perform under any Program
Document and to avoid any Event of Default; (c) a material adverse effect upon
the legality, validity, binding effect or enforceability of any Program Document
against the Guarantor or any Affiliate that is a party to any Program Document;
or (d) a material adverse effect upon the value or marketability of a material
portion of the Purchased Assets.

“Maximum Aggregate Purchase Price” shall have the meaning assigned to such term
in the Side Letter.

“Maximum Mortgage Interest Rate” means with respect to each Adjustable Rate
Loan, a rate that is set forth on the related Loan Schedule and in the related
Note and is the maximum interest rate to which the Mortgage Interest Rate on
such Loan may be increased on any Adjustment Date.

“MERS” shall have the meaning assigned thereto in the Custodial Agreement.

“MERS Designated Mortgage Loan” shall have the meaning assigned thereto in the
Custodial Agreement.

“Minimum Mortgage Interest Rate” means with respect to each Adjustable Rate
Loan, a rate that is set forth on the related Loan Schedule and in the related
Mortgage Note and is the minimum interest rate to which the Mortgage Interest
Rate on such Loan may be decreased on any Adjustment Date.

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Loan.

“Mortgage” means a mortgage, deed of trust, or other instrument that creates a
lien on the related Mortgaged Property and secures a Note.

“Mortgage Interest Rate” shall mean the annual rate of interest borne on a Note
with respect to each Loan.

“Mortgaged Property” means, with respect to a Loan (i) other than a Cooperative
Loan, the related Borrower’s fee interest in real property or leasehold interest
in real property or (ii) with respect to a Cooperative Loan, the Proprietary
Lease and related Cooperative Shares, and all other collateral securing
repayment of the debt evidenced by the related Note.

“Negative Amortization” means with respect to each Negative Amortization Loan,
that portion of interest accrued at the Mortgage Interest Rate in any month
which exceeds the Monthly Payment on the related Loan for such month and which,
pursuant to the terms of the Note, is added to the principal balance of the
Loan.

“Negative Amortization Loan” means each Loan that is identified on the Loan
Schedule as a Loan that may be subject to Negative Amortization.

“No Documentation Loans” means a Loan where the documentation standards include
mortgagors who provide limited or no documentation in connection with the
underwriting of the related Loan.

“Note” means, with respect to any Loan, the related promissory note together
with all riders thereto and amendments thereof or other evidence of indebtedness
of the related Borrower.

“Notice Date” shall have the meaning assigned thereto in Section 4 hereof.

“Obligations” means (a) all of the Sellers’ obligation to pay the Repurchase
Price on the Repurchase Date and other obligations and liabilities of the
Sellers and the Guarantor to the Buyer, its Affiliates or the Custodian or any
other Person arising under, or in connection with, the Program Documents or
directly related to the Purchased Assets, whether now existing or hereafter
arising; (b) any and all sums paid by the Buyer or on behalf of the Buyer
pursuant to the Program Documents in order to preserve any Purchased Asset or
its interest therein in accordance with the terms hereof; and (c) in the event
of any proceeding for the collection or enforcement of any of the Sellers’
indebtedness, obligations or liabilities referred to in clause (a), the
reasonable expenses of retaking, holding, collecting, preparing for sale,
selling or otherwise disposing of or realizing on any Purchased Asset, or of any
exercise by the Buyer or such Affiliate of its rights under the Program
Documents, including without limitation, reasonable attorneys’ fees and
disbursements and court costs.

“Option ARM Loan” means an Adjustable Rate Loan which (i) provides the Mortgagor
with multiple Monthly Payment options and (ii) may result in Negative
Amortization, as set forth in the Underwriting Guidelines.

“Payment Adjustment Date” means with respect to each Negative Amortization Loan,
the date on which Monthly Payments shall be adjusted. A Payment Adjustment Date
with respect to a Negative Amortization Loan shall occur on each anniversary
date of the first payment date for the Loan and upon any recasting of the
Mortgage Loan.

“Periodic Rate Cap” shall mean the provision of each Note related to an
Adjustable Rate Loan which provides for an absolute maximum amount by which the
Mortgage Interest Rate therein may increase or decrease on an Interest Rate
Adjustment Date above or below the Mortgage Interest Rate previously in effect.
The Periodic Rate Cap for each Adjustable Rate Loan is the rate set forth on the
Loan Schedule.

“Person” shall mean any legal person, including any individual, corporation,
partnership, association, joint-stock company, trust, limited liability company,
unincorporated organization, governmental entity or other entity of similar
nature.

“Pledge Agreement” means the specific agreement creating a first lien on and
pledge of the Cooperative Shares and the appurtenant Proprietary Lease securing
a Cooperative Loan.

“Pledge Instruments” means the Stock Power, the Assignment of the Proprietary
Lease and the Assignment of the Note and Pledge Agreement.

“Price Differential” means, with respect to each Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price on a 360-day-per-year basis for the actual
number of days during the period commencing on (and including) the Purchase Date
and ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential in respect of such period previously paid by the related
Seller to the Buyer) with respect to such Transaction.

“Pricing Rate” means the per annum percentage rate for determination of the
Price Differential as set forth in the Side Letter.

“Prime Rate” means a rate set by the Buyer based upon various factors including
the Buyer’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by the Buyer shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Principal” shall have the meaning given to it in Annex I.

“Program Documents” means this Agreement, the Custody Agreement, any Servicing
Agreement, each Servicing Side Letter, the Electronic Tracking Agreement, the
Master Netting Agreement, the Guaranty, any assignment of Hedge Instrument, the
Side Letter and any other agreement entered into by a Seller and/or the
Guarantor, on the one hand, and the Buyer or one of its Affiliates (or the
Custodian on its behalf) on the other, in connection herewith or therewith.

“Project” means all real property owned by the Cooperative including the land,
separate dwelling units and all common areas.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Proprietary Lease” means a lease on a Cooperative Apartment evidencing the
possessory interest of the Borrower in such Cooperative Apartment.

“Purchase Date” means the date on which the Purchased Assets are to be
transferred by the Seller to the Buyer.

“Purchase Price” shall have the meaning assigned thereto in the Side Letter.

“Purchased Assets” means, with respect to a Transaction, the Loans set forth on
the related Loan Schedule, together with the related Records, the Servicing
Rights, the Sellers’ or the Guarantor’s rights under any takeout commitment
related to the Loans and other Collateral, and all instruments, chattel paper,
and general intangibles comprising or relating to all of the foregoing. The term
“Purchased Assets” with respect to any Transaction at any time also shall
include the Additional Purchased Assets delivered pursuant to Section 6(a)
hereof.

“Qualified Appraiser” shall mean an appraiser, (i) duly appointed by the related
Seller, or (ii) qualified under Fannie Mae and Freddie Mac guidelines, in each
case, who had no interest, direct or indirect in the Mortgaged Property or in
any loan made on the security thereof, and whose compensation is not affected by
the approval or disapproval of the Loan, and such appraiser and the appraisal
made by such appraiser both satisfy the requirements of Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989 and the
regulations promulgated thereunder, all as in effect on the date the Loan was
originated.

“Recognition Agreement” means an agreement whereby a Cooperative and a lender
with respect to a Cooperative Loan (i) acknowledge that such lender may make, or
intends to make, such Cooperative Loan, and (ii) make certain agreements with
respect to such Cooperative Loan.

“Records” means all instruments, agreements and other books, records, reports
and data generated by other media for the storage of information maintained by
the Sellers, the Guarantor, any of their Affiliates or agents, or their servicer
or custodian with respect to a Purchased Asset. Records shall include the Notes,
any Mortgages, the Loan Files and any other instruments necessary to document or
service a Loan that is a Purchased Asset, including, without limitation, the
complete payment and modification history of each Loan that is a Purchased
Asset.

“Refinanced Mortgage Loan” means a Loan the proceeds of which were not used to
purchase the related Mortgaged Property.

“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.

“REIT Status” means with respect to any Person, such Person’s status as a real
estate investment trust, as defined in Section 856(a) of the Code that satisfies
the conditions and limitations set forth in Sections 856(b) and 856(c) of the
Code.

“Reference Banks” means any leading banks selected by the Agent which are
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market with an established place of business in London.

“Repurchase Date” shall have the meaning assigned thereto in Section 3(c) and
shall also include the date determined by application of Section 19.

“Repurchase Price” means the price at which the Purchased Assets are to be
transferred from the Buyer to the related Seller upon termination of a
Transaction, which will be determined in each case (including Transactions
terminable upon demand) as the sum of the Purchase Price and the Price
Differential as of the date of such determination.

“Reserve Interest Rate” means with respect to any LIBOR determination date, the
rate per annum that the Agent determines to be either (i) the arithmetic mean
(rounded to the nearest whole multiple of 1/16%) of the one-month or overnight
U.S. dollar lending rates (as applicable) which New York City banks selected by
the Agent are quoting on the relevant LIBOR determination date to the principal
London offices of leading banks in the London interbank market or (ii) in the
event that the Agent can determine no such arithmetic mean, the lowest one-month
or overnight U.S. dollar lending rate (as applicable) which New York City banks
selected by the Agent are quoting on such LIBOR determination date to leading
European banks.

“RESPA” means the Real Estate Settlement Procedures Act, as amended from time to
time.

“Revolving Period” means, with respect to a HELOC, the initial period during
which the Borrower is required to make monthly payments of interest pursuant to
the Credit Line Agreement.

“Servicer” means (i) New Century Mortgage Corporation and any successor thereto
or (ii) any other servicer approved by the Buyer in its sole discretion
exercised in good faith.

“Servicing Agreement” means any agreement (other than the Custody Agreement)
giving rise or relating to Servicing Rights with respect to a Purchased Asset,
including any assignment or other agreement relating to such agreement.

“Servicing Rights” means contractual, possessory or other rights of the Sellers
or any other Person arising under a Servicing Agreement, the Custody Agreement
or otherwise, to administer or service a Purchased Asset or to possess related
Records.

“Side Letter” means the amended and restated pricing side letter, dated as of
September 2, 2005, amended and restated to and including September 28, 2006
among the Sellers, the Guarantor and the Buyer, as the same may be amended,
supplemented or modified from time to time.

“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.

“Stock Certificates” means the certificates evidencing ownership of the
Cooperative Shares issued by the Cooperative.

“Stock Power” means an assignment of the Stock Certificate or an assignment of
the Cooperative Shares issued by the Cooperative.

“Substitute Assets” has the meaning assigned thereto in Section 16.

“Takeout Commitment” shall mean, with respect to any Loan, an irrevocable
commitment issued by a Takeout Investor in favor of the related Seller pursuant
to which such Takeout Investor agrees to purchase such Loan at a specific price
on a forward delivery basis acceptable to the Buyer in its sole discretion.

“Takeout Investor” shall mean an Approved Purchaser which has agreed to purchase
Loans pursuant to a Takeout Commitment.

“Termination Date” has the meaning assigned thereto in Section 27.

“Total Indebtedness” shall mean, as to any Person for any period, the aggregate
Indebtedness of such Person during such period maintained in accordance with
GAAP less the aggregate amount of any such Indebtedness that is reflected on the
balance sheet of such Person in respect of obligations incurred pursuant to a
securitization transaction, solely to the extent such obligations are secured by
the assets securitized thereby and are non-recourse to the Person. In the event
that any Indebtedness of a Person would be excluded from the calculation of
Total Indebtedness but for the existence of recourse, such person shall be
entitled nonetheless to exclude the amount of such Indebtedness that is not
subject to recourse. The amount of any recourse shall be the stated or
determinable amount thereof or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the Person
in good faith.

“Total Liabilities” shall mean the total liabilities of a Person and its
consolidated Subsidiaries, determined in accordance with GAAP.

“Transaction” has the meaning assigned thereto in Section 1.

“Transaction Base Certificate” means the Transaction Base Certificate provided
by the Custodian in accordance with the Custodial Agreement.

“Transaction Notice” means a written request of the related Seller to enter into
a Transaction, in the form attached to the Custody Agreement which is delivered
to the Buyer and the Custodian.

“Trust Receipt” means a Trust Receipt and Certification as defined in the
Custody Agreement.

“Underwriting Guidelines” means underwriting guidelines of the Sellers in effect
as of the date of this Agreement, which have been approved in writing by the
Buyer, as the same may be amended from time to time in accordance with terms of
this Agreement.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect on the
date hereof in the State of New York or the Uniform Commercial Code as in effect
in the applicable jurisdiction.

“Wet Funded Loan” means a Loan for which, as of the related initial Purchase
Date, the documents in the related Loan File have not been delivered to the
Custodian, and thereafter, each date until the documents in the related Loan
File have been delivered to the Custodian.

“Wet Funding Package” shall have the meaning assigned thereto in the Custody
Agreement.

b. Capitalized terms used but not defined in this Agreement shall have the
meanings assigned thereto in the Custody Agreement.

c. Interpretation.

Headings are for convenience only and do not affect interpretation. The
following rules of this subsection (c) apply unless the context requires
otherwise. The singular includes the plural and conversely. A gender includes
all genders. Where a word or phrase is defined, its other grammatical forms have
a corresponding meaning. A reference to a subsection, Section, Annex or Exhibit
is, unless otherwise specified, a reference to a Section of, or annex or exhibit
to, this Agreement. A reference to a party to this Agreement or another
agreement or document includes the party’s successors and permitted substitutes
or assigns. A reference to an agreement or document is to the agreement or
document as amended, modified, novated, supplemented or replaced, except to the
extent prohibited by any Program Document. A reference to legislation or to a
provision of legislation includes a modification or re-enactment of it, a
legislative provision substituted for it and a regulation or statutory
instrument issued under it. A reference to writing includes a facsimile
transmission and any means of reproducing words in a tangible and permanently
visible form. A reference to conduct includes, without limitation, an omission,
statement or undertaking, whether or not in writing. An Event of Default exists
until it has been waived in writing by the Buyer or has been timely cured. The
words “hereof”, “herein”, “hereunder” and similar words refer to this Agreement
as a whole and not to any particular provision of this Agreement. The term
“including” is not limiting and means “including without limitation.” In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.” This
Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms. Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied. References herein to “fiscal year” and “fiscal quarter”
refer to such fiscal periods of the Sellers or the Guarantor, as applicable.

A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form. Where a Seller or the Guarantor is required to provide any
document to the Buyer under the terms of this Agreement, the relevant document
shall be provided in writing or printed form unless the Buyer requests
otherwise. At the request of the Buyer, the document shall be provided in
computer readable format or both printed and computer readable format.

This Agreement is the result of negotiations among and has been reviewed by
counsel to the Buyer, the Guarantor and the Sellers, and is the product of all
parties. In the interpretation of this Agreement, no rule of construction shall
apply to disadvantage one party on the ground that such party proposed or was
involved in the preparation of any particular provision of this Agreement or
this Agreement itself.

3. THE TRANSACTIONS

a. Subject to the terms and conditions of the Program Documents, this Agreement
is a commitment by the Buyer to purchase from the Sellers certain Purchased
Assets up to the Maximum Aggregate Purchase Price and the Buyer hereby agrees to
enter into Transactions with an aggregate Purchase Price for all the Purchased
Assets acquired by the Buyer not to exceed the Maximum Aggregate Purchase Price.

b. With respect to any Transaction, the related Seller shall repurchase the
Purchased Assets from the Buyer on each related Repurchase Date. Each obligation
to repurchase subsists without regard to any prior or intervening liquidation or
foreclosure with respect to any Purchased Asset. The related Seller is obligated
to obtain the Purchased Assets from the Buyer or its designee (including the
Custodian) at its own expense on (or after) the related Repurchase Date.

c. Provided that the applicable conditions in Sections 9(a) and (b) have been
satisfied, each Purchased Asset that is repurchased by the related Seller on the
Repurchase Date occurring on the 25th day of each month (or, if such 25th day is
not a Business Day, the immediately following Business Day) following the
related Purchase Date (the day of the month so determined for each month, or any
other date designated by the related Seller to the Buyer for such a repurchase
on at least one Business Day’s prior notice to the Buyer, a “Repurchase Date”,
which term shall also include the date determined by application of Section 19
(a)) shall automatically become subject to a new Transaction unless the Buyer is
notified by such Seller at least one (1) Business Day prior to any such
Repurchase Date, provided that if the Repurchase Date so determined is later
than the Termination Date, the Repurchase Date for such Transaction shall
automatically reset to the Termination Date, and the provisions of this sentence
as it might relate to a new Transaction shall expire on such date. For each new
Transaction, unless otherwise agreed, (y) the accrued and unpaid Price
Differential shall be settled in cash on each related Repurchase Date, and
(z) the Pricing Rate shall be as set forth in the Side Letter.

d. If the Buyer locks in the rate of LIBOR at the request of such Seller and
such Seller repurchases the Purchased Assets on any day which is not the
Repurchase Date set forth in Section 3(c) above, such Seller shall indemnify the
Buyer and hold the Buyer harmless from any losses, costs and/or expenses which
the Buyer may sustain or incur arising from the reemployment of funds obtained
by the Buyer hereunder or from fees payable to terminate the deposits from which
such funds were obtained (the “Breakage Costs”), in each case for the remainder
of the applicable 30 day period. The Buyer shall deliver to such Seller a
statement setting forth the amount and basis of determination of any Breakage
Costs in such detail as determined in good faith by the Buyer to be adequate, it
being agreed that such statement and the method of its calculation shall be
adequate and shall be conclusive and binding upon such Seller, absent manifest
error. This Section shall survive termination of this Agreement and the
repurchase of all the Purchased Assets subject to Transactions hereunder.

4. TRANSACTION NOTICE CONFIRMATIONS

a. Unless otherwise agreed, the related Seller shall give the Buyer and the
Custodian notice of any proposed Purchase Date in accordance with the terms of
the Custody Agreement (the date on which such notice is so given, the “Notice
Date”). On the Notice Date, the related Seller shall (i) request that the Buyer
enter into a Transaction by furnishing to the Buyer and the Custodian a
Transaction Notice and Loan Schedule, (ii) deliver to the Buyer a Computer
Medium for the related Purchased Assets and (iii) deliver to the Custodian the
Loan File or Wet Funding Package for each Loan subject to such Transaction.

b. In the event that the parties hereto desire to enter into a Transaction on
terms other than as set forth in this Agreement (as amended by the Side Letter),
the parties shall execute a “Confirmation” specifying such terms prior to
entering into such Transaction, including, without limitation, the Purchase
Date, the Purchase Price, the Pricing Rate therefor and the Repurchase Date. Any
such Confirmation and the related Transaction Notice, together with this
Agreement, shall constitute conclusive evidence of the terms agreed between the
Buyer and the related Seller with respect to the Transaction to which the
Confirmation relates. In the event of any conflict between this Agreement and a
Confirmation, the terms of the Confirmation shall control with respect to the
related Transaction.

5. PAYMENT AND TRANSFER

Unless otherwise agreed, all transfers of funds hereunder shall be in
immediately available funds and all the Purchased Assets transferred shall be
transferred to the Custodian pursuant to the Custody Agreement. Any Repurchase
Price or Price Differential received by the Buyer after 4:00 p.m. New York City
time shall be applied on the next succeeding Business Day.

6. MARGIN MAINTENANCE

a. If at any time the aggregate Market Value of all the Purchased Assets subject
to all Transactions is less than the aggregate Buyer’s Margin Amount for all
such Transactions (a “Margin Deficit”), then the Buyer may by notice to the
Sellers require the Sellers in such Transactions to transfer to the Buyer cash
or, at the Buyer’s option (and provided the Seller has additional Eligible
Assets), additional Eligible Assets (the “Additional Purchased Assets”), so that
the cash and aggregate Market Value of the Purchased Assets, including any such
Additional Purchased Assets, will thereupon equal or exceed such aggregate
Buyer’s Margin Amount (such requirement, a “Margin Call”).

b. Notice required pursuant to Section 6(a) may be given by any means provided
in Section 35 hereof. Any notice given before 10:00 a.m. New York City time on a
Business Day shall be satisfied no later than 5:00 p.m. New York City time on
such Business Day. Any notice given on or after 10:00 a.m. New York City time on
a Business Day shall be satisfied no later than 5:00 p.m. New York City time on
the Business Day following the date of such notice. The failure of the Buyer, on
any one or more occasions, to exercise its rights hereunder, shall not change or
alter the terms and conditions to which this Agreement is subject or limit the
right of the Buyer to do so at a later date. Each Seller, the Guarantor and the
Buyer each agree that a failure or delay by the Buyer to exercise its rights
hereunder shall not limit or waive the Buyer’s rights under this Agreement or
otherwise existing by law or in any way create additional rights for any Seller
or the Guarantor.

7. INCOME PAYMENTS

Where a particular term of a Transaction extends over the date on which Income
is paid in respect of any Purchased Assets subject to that Transaction, such
Income shall be the property of the Buyer. Notwithstanding the foregoing, and
provided no Event of Default has occurred and is continuing, the Buyer agrees
that the related Seller shall be entitled to receive an amount equal to all
Income received, whether by the Guarantor, the Buyer, the Custodian, the
Servicer or any servicer or any other Person, which is not otherwise received by
the related Seller, in respect of the Purchased Assets; provided, however, that
any income received by or on behalf of the related Seller while the related
Transaction is outstanding shall be deemed held by such Seller solely in trust
for the Buyer pending the repurchase on the related Repurchase Date. Upon the
occurrence of an Event of Default, the Sellers and the Guarantor shall cause all
Income to be delivered to the Buyer.

8. SECURITY INTEREST

Each Seller and the Buyer intend that the Transactions hereunder be sales to the
Buyer of the Purchased Assets and not loans from the Buyer to the Sellers
secured by the Purchased Assets. However, in order to preserve the Buyer’s
rights under this Agreement in the event that a court or other forum
recharacterizes the Transactions hereunder as other than sales, and as security
for each Seller’s performance of all of its Obligations, each Seller hereby
grants the Buyer a fully perfected first priority security interest in such
Seller’s right, title and interest in and to the following property, whether now
existing or hereafter acquired: the Purchased Assets, the related Records, all
Hedge Instruments, all mortgage guaranties and insurance relating to such
Purchased Assets (issued by governmental agencies or otherwise) and any mortgage
insurance certificate or other document evidencing such mortgage guaranties or
insurance relating to such Purchased Assets and all claims and payments
thereunder, any purchase agreements or other agreements or contracts relating to
or constituting any or all of the foregoing, all “accounts” and “deposit
accounts” (including, without limitation, the Accounts) as defined in the
Uniform Commercial Code relating to or constituting any or all of the foregoing,
all other insurance policies and insurance proceeds relating to any Purchased
Asset or the related Mortgaged Property, any security account and all rights to
Income and the rights to enforce such payments arising from any of the Purchased
Assets, the Servicing Rights, all guarantees or other support for the related
Loans, and any and all replacements, substitutions, distributions on, or
proceeds with respect to, any of the foregoing (collectively the “Collateral”).

9. CONDITIONS PRECEDENT

a. As conditions precedent to the initial Transaction, the Buyer shall have
received on or before the day of such initial Transaction the following, in form
and substance satisfactory to the Buyer and duly executed by each party thereto
(as applicable):

(i) The Program Documents duly executed and delivered by the parties thereto and
being in full force and effect, free of any modification, breach or waiver;

(ii) Evidence that all other actions necessary or, in the opinion of the Buyer,
desirable to perfect and protect the Buyer’s interest in the Purchased Assets
and other Collateral have been taken, including, without limitation, duly
executed and filed Uniform Commercial Code financing statements on Form UCC-1;

(iii) A certified copy of each Seller’s and the Guarantor’s consents or
corporate resolutions, as applicable, approving the Program Documents and
Transactions thereunder (either specifically or by general resolution), and all
documents evidencing other necessary corporate action or governmental approvals
as may be required in connection with the Program Documents;

(iv) An incumbency certificate of the secretaries of each Seller and the
Guarantor certifying the names, true signatures and titles of each Seller’s and
the Guarantor’s representatives duly authorized to request Transactions
hereunder and to execute the Program Documents and the other documents to be
delivered thereunder;

(v) An opinion of the Sellers’ and the Guarantor’s counsel as to such matters as
the Buyer may reasonably request (including, without limitation, perfected
security interest in the Collateral) and in form and substance acceptable to the
Buyer;

(vi) A copy of the Underwriting Guidelines certified by an officer of applicable
Seller to which such Underwriting Guidelines relate;

(vii) The acquisition by Home123 of certain assets of RBC Mortgage Company must
have been completed;

(viii) A copy of the certificate of insurance evidencing compliance with
Section 13(o) of this Agreement;

(ix) All of the conditions precedent in the Guaranty shall have been satisfied;

(x) Any other documents reasonably requested by the Buyer;

(xi) The Buyer’s legal, tax, business and environmental due diligence of the
Sellers and the Guarantor each shall have been completed to the satisfaction of
the Buyer; and

(xii) Payment of the Facility Fee Amount by wire transfer by the Sellers to the
Buyer in immediately available funds.

b. The obligation of the Buyer to enter into each Transaction pursuant to this
Agreement is subject to the following conditions precedent:

(i) The Buyer or its designee shall have received on or before the day of a
Transaction with respect to such Purchased Assets (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to the Buyer
and (if applicable) duly executed:



  (A)   The Transaction Notice, the Loan Schedule and the Computer Medium with
respect to such Purchased Assets delivered pursuant to Section 4(a);



  (B)   The related Trust Receipt, with the Loan Schedule attached;



  (C)   Such certificates, customary opinions of counsel or other documents as
the Buyer may reasonably request, provided that such opinions of counsel shall
not be routinely required in connection with each Transaction but shall only be
required from time to time as deemed necessary by the Buyer in its commercially
reasonable judgment;



  (D)   A copy of the Underwriting Guidelines, to the extent such guidelines
have been amended in any material respect; and



  (E)   A copy of the applicable notice set forth as Exhibit C (which may be
contained in the related Transaction Notice).

(ii) No Default or Event of Default shall have occurred and be continuing.

(iii) The Buyer shall not have reasonably determined that a change in any
requirement of law or in the interpretation or administration of any requirement
of law applicable to the Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for the Buyer to enter into
Transactions with a Pricing Rate based on LIBOR.

(iv) All representations and warranties in the Program Documents shall be true
and correct on the date of such Transaction and the Sellers and the Guarantor
are in compliance with the terms and conditions of the Program Documents.

(v) The then aggregate outstanding Purchase Price for all the Purchased Assets,
when added to the Purchase Price for the requested Transaction, shall not exceed
the Maximum Aggregate Purchase Price.

(vi) No event or events shall have been reasonably determined by the Buyer to
have occurred and be continuing, resulting in the effective absence of a whole
loan or asset-backed securities market or commercial paper market.

(vii) Satisfaction of any conditions precedent to the initial Transaction as set
forth in clause (a) of this Section 9 that were not satisfied prior to such
initial Purchase Date.

(viii) The Purchase Price for the requested Transaction shall not be less than
$500,000.

(ix) The Buyer shall have determined that all actions necessary or, in the
opinion of the Buyer, desirable to maintain the Buyer’s perfected interest in
the Purchased Assets and other Collateral have been taken, including, without
limitation, duly executed and filed Uniform Commercial Code financing statements
on Form UCC-1.

(x) The Sellers and the Guarantor shall have paid to the Buyer all fees and
expenses, if any, owed to the Buyer in accordance with this Agreement.

(xi) There shall be no Margin Deficit at the time immediately prior to entering
into a new Transaction.

(xii) Each secured party (including any party that has a precautionary security
interest in a Loan) shall have released all of its right, title and interest in,
to and under such Loan (including, without limitation, any security interest
that such secured party or secured party’s agent may have by virtue of its
possession, custody or control thereof) and has filed Uniform Commercial Code
termination statements in respect of any Uniform Commercial Code filings made in
respect of such Loan, and each such release and Uniform Commercial Code
termination statement shall have been delivered to the Buyer prior to each
Transaction and to the Custodian as part of the Loan File.

(xiii) The Buyer shall have approved any counterparty to each Hedge Instrument.

(xiv) Any other documents reasonably requested by the Buyer.

(xv) The Buyer shall have received a Transaction Base Certificate.

(xvi) The Buyer shall not be obligated to enter into more than two Transactions
per Business Day.

10. RELEASE OF THE PURCHASED ASSETS

Upon timely payment in full of the Repurchase Price and all other Obligations
that relate to and are owed (if any) with respect to a Purchased Asset, if no
Default or Event of Default has occurred and is continuing, the Buyer shall, and
shall direct the Custodian to, release such Purchased Asset unless such release
would give rise to or perpetuate a Margin Deficit. Except as set forth in
Sections 6(a) and 16, the Seller shall give at least one (1) Business Day’s
prior written notice to the Buyer if such repurchase shall occur on any date
other than a Repurchase Date set forth in Section 3(c).

If such a Margin Deficit is applicable, the Buyer shall notify the Seller of the
amount thereof and the Seller may thereupon satisfy the Margin Call in the
manner specified in Section 6.

11. RELIANCE

With respect to any Transaction, the Buyer may conclusively rely upon, and shall
incur no liability to the Sellers or the Guarantor in acting upon, any request
or other communication that the Buyer reasonably believes to have been given or
made by a person authorized to enter into a Transaction on a Seller’s or the
Guarantor’s behalf.

12. REPRESENTATIONS AND WARRANTIES

Each Seller and the Guarantor, jointly and severally, hereby represents and
warrants, and shall on and as of the Purchase Date for any Transaction and on
and as of each date thereafter through and including the related Repurchase Date
be deemed to represent and warrant, that:

a. Due Organization and Qualification. Each Seller and the Guarantor is duly
organized, validly existing and in good standing under the laws of the
jurisdiction under whose laws it is organized. Each Seller and the Guarantor is
duly qualified to do business, is in good standing and has obtained all
necessary licenses, permits, charters, registrations and approvals necessary for
the conduct of its business as currently conducted and the performance of its
obligations under the Program Documents or any failure to obtain such a license,
permit, charter, registration or approval will not cause a Material Adverse
Effect or impair the enforceability of any Loan.

b. Power and Authority. Each Seller and the Guarantor has all necessary power
and authority to conduct its business as currently conducted, to execute,
deliver and perform its obligations under the Program Documents and to
consummate the Transactions.

c. Due Authorization. The execution, delivery and performance of the Program
Documents by each Seller and the Guarantor have been duly authorized by all
necessary action and do not require any additional approvals or consents or
other action by or any notice to or filing with any Person other than any that
have heretofore been obtained, given or made.

d. Noncontravention. Neither the execution and delivery of the Program Documents
by each Seller or the Guarantor nor the consummation of the Transactions and
transactions thereunder:

(i) conflicts with, breaches or violates any provision of the organizational
documents, or material agreements of such Seller or the Guarantor or in any
material respect any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award currently in effect having applicability to such
Seller or the Guarantor or its properties;

(ii) constitutes a material default by such Seller or the Guarantor under any
loan or repurchase agreement, mortgage, indenture or other material agreement or
instrument to which such Seller or the Guarantor is a party or by which it or
any of its properties is or may be bound or affected; or

(iii) results in or requires the creation of any lien upon or in respect of any
of the assets of any Seller or the Guarantor except the lien relating to the
Program Documents.

e. Legal Proceeding. Except as otherwise disclosed in the financial statements
of the Guarantor prior to the Effective Date, there is no action, proceeding or
investigation by or before any court, governmental or administrative agency or
arbitrator affecting any of the Purchased Assets, any Seller, the Guarantor or
any of their Affiliates, pending or threatened, which is reasonably likely to be
adversely determined and which, if adversely determined would have a reasonable
likelihood of having a Material Adverse Effect.

f. Valid and Binding Obligations. Each of the Program Documents to which the
Sellers or the Guarantor is a party, when executed and delivered by such Seller
or the Guarantor, as applicable, will constitute the legal, valid and binding
obligations of such Seller or the Guarantor, as applicable, enforceable against
such Seller or the Guarantor, in accordance with their respective terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equitable principles (regardless of whether enforcement is sought in a
proceeding in equity or at law).

g. Financial Statements. The financial statements of the Guarantor, copies of
which have been furnished to the Buyer, (i) are, as of the dates and for the
periods referred to therein, complete and correct in all material respects,
(ii) present fairly the financial condition and results of operations of the
Guarantor as of the dates and for the periods indicated and (iii) have been
prepared in accordance with GAAP consistently applied, except as noted therein
(subject as to interim statements to normal year-end adjustments). Since the
date of the most recent financial statements, there has been no Material Adverse
Change with respect to the Guarantor. Except as disclosed in such financial
statements, the Guarantor is not subject to any contingent liabilities or
commitments that, individually or in the aggregate, have a reasonable likelihood
of causing a Material Adverse Change with respect to the Guarantor.

h. Accuracy of Information. None of the documents or information prepared by or
on behalf of any Seller or the Guarantor and provided by such Seller or the
Guarantor to the Buyer relating to such Seller’s or the Guarantor’s financial
condition contain any statement of a material fact with respect to such Seller
or the Guarantor or the Transactions that was untrue or misleading in any
material respect when made. Since the furnishing of such documents or
information, there has been no change, nor any development or event involving a
prospective change known to any Seller or the Guarantor, that would render any
of such documents or information untrue or misleading in any material respect.

i. No Consents. No consent, license, approval or authorization from, or
registration, filing or declaration with, any regulatory body, administrative
agency, or other governmental, instrumentality, nor any consent, approval,
waiver or notification of any creditor, lessor or other non-governmental person,
is required in connection with the execution, delivery and performance by any
Seller or the Guarantor of this Agreement or the consummation by any Seller or
the Guarantor of any other Program Document, other than any that have heretofore
been obtained, given or made.

j. Compliance With Law; Etc. No practice, procedure or policy employed or
proposed to be employed by any Seller or the Guarantor in the conduct of its
businesses violates any law, regulation, judgment, agreement, regulatory
consent, order or decree applicable to it which, if enforced, would result in
either a Material Adverse Change with respect to the Guarantor or a Material
Adverse Effect.

k. Solvency; Fraudulent Conveyance. Each Seller and the Guarantor is solvent and
will not be rendered insolvent by the Transaction and, after giving effect to
such Transaction, neither the Sellers nor the Guarantor will be left with an
unreasonably small amount of capital with which to engage in its business.
Neither the Sellers nor the Guarantor intends to incur, nor believes that it has
incurred, debts beyond its ability to pay such debts as they mature. Neither the
Sellers nor the Guarantor is contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of any
Seller or the Guarantor or any of their assets. The amount of consideration
being received by the related Seller upon the sale of the Purchased Assets to
the Buyer constitutes reasonably equivalent value and fair consideration for
such Purchased Assets. The Sellers are not transferring any Purchased Assets
with any intent to hinder, delay or defraud any of their creditors. The
Guarantor is not transferring any Purchased Assets with any intent to hinder,
delay or defraud any of its creditors.

l. Investment Company Act Compliance. No Seller is required to be registered as
an “investment company” as defined under the Investment Company Act nor as an
entity under the control of an “investment company” as defined under the
Investment Company Act.

m. Taxes. Each Seller and the Guarantor has filed all federal and state tax
returns which are required to be filed and paid all taxes, including any
assessments received by it, to the extent that such taxes have become due (other
than for taxes that are being contested in good faith or for which it has
established adequate reserves). Any taxes, fees and other governmental charges
payable by the Sellers or the Guarantor in connection with a Transaction and the
execution and delivery of the Program Documents have been paid.

n. Additional Representations. With respect to each Loan to be sold hereunder by
the related Seller to the Buyer, the Sellers and the Guarantor, jointly and
severally, hereby make all of the applicable representations and warranties set
forth in Appendix A hereto as of the date the Loan File or Wet Funding Package,
as applicable, is delivered to the Custodian. Further, as of each Purchase Date,
the Sellers and the Guarantor shall be deemed to have represented and warranted
in like manner that neither the Sellers nor the Guarantor has any knowledge that
any such representation or warranty either has ceased or is reasonably likely to
cease to be true in a material respect as of such date, except as otherwise
stated in a Transaction Notice, any such exception to identify the applicable
representation or warranty and specify in reasonable detail the related
knowledge of each Seller or the Guarantor.

o. No Broker. Neither Seller nor the Guarantor has dealt with any broker,
investment banker, agent, or other person, except for the Buyer, who may be
entitled to any commission or compensation in connection with the sale of the
Purchased Assets pursuant to this Agreement; provided, that if any Seller or the
Guarantor has dealt with any broker, investment banker, agent, or other person,
except for the Buyer, who may be entitled to any commission or compensation in
connection with the sale of the Purchased Assets pursuant to this Agreement,
such commission or compensation shall have been paid in full by such Seller or
the Guarantor, as applicable.

p. Corporate Separateness.

(i) The capital of each Seller and the Guarantor is adequate for the respective
business and undertakings of such Seller and the Guarantor.

(ii) Other than as provided in this Agreement and the other Program Documents,
the Sellers are not engaged in any business transactions with the Guarantor or
any of its Affiliates other than transactions in the ordinary course of its
business on an “arms-length” basis or transactions among Sellers and internal
reorganizations not otherwise prohibited hereunder.

(iii) The funds and assets of the Sellers are not and will not be, commingled
with the funds of any other Person.

q. Each Seller has entered into Hedge Instruments pursuant to its customary
hedging procedures with respect to all Loans, other than Loans in respect of
which the applicable Seller has entered into a Takeout Commitment.

r. HELOC Provisions. With respect to each HELOC, each related Servicing
Agreement shall require the related Servicer to (a) fund any related Draws,
(b) to invoice the Seller on a monthly basis for the additional balances so
created and (c) to be deemed to have conveyed the additional balances to the
Seller upon any such funding. Notwithstanding anything to the contrary herein,
in no event shall the Buyer have any obligation to either (a) fund any Draws
with respect to any HELOC or (b) reimburse any Servicer for the funding of any
Draws, which obligations shall be retained by the Seller, or the Servicer on
behalf of the Seller. With respect to each HELOC, if a Borrower requests an
increase in the related Credit Limit, the Seller shall cause the Servicer to, in
its sole discretion, either accept or reject the Borrower’s request in
accordance with the Servicing Agreement and the Credit Line Agreement and the
Seller shall cause the Servicer to notify the Buyer in writing of the Servicer’s
decision. If the request for a Credit Limit increase is accepted, the increase
will be effected by the Seller, or the Servicer on behalf of the Seller, through
modification of the Loan with the Borrower. The Seller shall deliver to the
Buyer an updated Loan Schedule reflecting the modification to the Loan and shall
deliver any modified documents to be included in the Loan File to the Custodian.

The representations and warranties set forth in this Agreement shall survive
transfer of the Purchased Assets to the Buyer and shall continue for so long as
the Purchased Assets are subject to this Agreement.

13. COVENANTS OF SELLERS AND GUARANTOR

Each of the Sellers and the Guarantor, as applicable, hereby covenants with the
Buyer as follows:

a. Defense of Title. Each Seller and the Guarantor warrants and will defend the
right, title and interest of the Buyer in and to all Collateral against all
adverse claims and demands.

b. No Amendment or Compromise. Without the prior written consent of the Buyer,
no Seller, the Guarantor nor those acting on such Seller’s or the Guarantor’s
behalf shall amend or modify, or waive any term or condition of, or settle or
compromise any claim in respect of, any item of the Purchased Assets, any
related rights or any of the Program Documents, provided that any such party may
amend or modify a Loan if such amendment or modification does not affect the
amount or timing of any payment of principal or interest, extend its scheduled
maturity date, modify its interest rate, or constitute a cancellation or
discharge of its outstanding principal balance and does not materially and
adversely affect the security afforded by the real property, finishings,
fixtures, or equipment securing the Loan.

c. No Assignment. Except as permitted herein, no Seller or any servicer shall
sell, assign, transfer or otherwise dispose of, or grant any option with respect
to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Documents), any of the
Purchased Assets or any interest therein, provided that this Section shall not
prevent any of the following: any transfer of the Purchased Assets in accordance
with the Program Documents; any Hedge Instruments for the related Purchased
Assets or the granting of liens on such Hedging Instruments to other creditors
in accordance with the Intercreditor Agreement; any servicing arrangement
between the Servicer and any Seller or its Affiliates; and any forward purchase
commitment or other types of take out commitment for the Purchased Assets.

d. Servicing of Loans. The Sellers and the Guarantor shall cause the Servicer to
service, or cause to be serviced, all Loans that are part of the Purchased
Assets in accordance with prudent servicing practices, pending any delivery of
such servicing to the Buyer pursuant to this Agreement, employing at least the
same procedures and exercising the same care that the Servicer customarily
employs in servicing Loans for its own account. The Sellers shall notify
servicers of the Buyer’s interest hereunder and the Sellers shall notify the
Buyer in writing of the name and address of all servicers of Loans and shall
identify each servicer with respect to each Purchased Asset on a loan-by-loan
basis. The Buyer shall have the right to approve each servicer and the form of
all Servicing Agreements or servicing side letter agreements. The Sellers shall
cause each servicer to hold or cause to be held all escrow funds collected with
respect to such Loans in customary custodial accounts and shall apply the same
for the purposes for which such funds were collected. Upon notice from the Buyer
that an Event of Default has occurred, the related Seller and the Guarantor
shall cause the Servicer to (i) segregate all amounts collected on account of
the Loans, (ii) hold such amounts collected in trust for the benefit of the
Buyer and (iii) remit such collections in accordance with the Buyer’s written
instructions. No amounts deposited into such account shall be removed without
the Buyer’s prior written consent. Upon the Buyer’s request, the Sellers shall
provide reasonably promptly to the Buyer a letter addressed to and agreed to by
each servicer of Loans, in form and substance reasonably satisfactory to the
Buyer, advising such servicer of such matters as the Buyer may reasonably
request relating to the Loans. If any Seller should discover that, for any
reason whatsoever, the Sellers or any entity responsible to the Sellers by
contract for the administration and/or servicing of any such Loan has failed to
perform fully the Sellers’ obligations under the Program Documents or any of the
obligations of such entities with respect to the Purchased Assets, the Sellers
shall promptly notify the Buyer.

e. Preservation of the Collateral; Collateral Value. Each Seller and the
Guarantor shall do all things necessary to preserve the Collateral so that it
remains subject to a first priority perfected security interest hereunder.
Without limiting the foregoing, the Sellers and the Guarantor will comply with
laws, rules, regulations and other laws of any Governmental Authority applicable
to the Sellers or the Guarantor relating to the Collateral and cause the
Collateral to comply with all applicable laws, rules, regulations and other laws
of any such Governmental Authority. Neither the Sellers nor the Guarantor will
allow any default for which it is responsible to occur under any Collateral and
each Seller and the Guarantor shall fully perform or cause to be performed when
due all of its obligations under any Collateral or the Program Documents.

f. Maintenance of Papers, Records and Files. The related Seller and the
Guarantor shall require, and the related Seller or the Guarantor shall build,
maintain and have available, a complete file in accordance with lending industry
custom and practice for each Purchased Asset. The related Seller or the
Guarantor will maintain or cause to be maintained all such Records not in the
possession of the Custodian in good and complete condition in accordance with
industry practices and preserve them against loss.

(i) The related Seller and the Guarantor shall collect and maintain or cause to
be collected and maintained all Records relating to the Purchased Assets in
accordance with industry custom and practice, including those maintained
pursuant to the preceding subsection, and all such Records shall be in the
possession of the Custodian, the Servicer, the related Seller or the Guarantor
unless the Buyer otherwise approves. Neither the Sellers nor the Guarantor will
allow any such papers, records or files that are an original or an only copy to
leave the Custodian’s possession, except for individual items removed in
connection with servicing a specific Loan, in which event the related Seller or
the Guarantor will obtain or cause to be obtained a receipt from a financially
responsible person for any such paper, record or file.

(ii) For so long as the Buyer has an interest in or lien on any Purchased Asset,
the related Seller and the Guarantor will hold or cause to be held all related
Records in trust, as the custodian and bailee, for the Buyer. The related Seller
or the Guarantor shall notify, or cause to be notified, every other party
holding any such Records of the interests and liens granted hereby.

(iii) Upon reasonable advance notice from the Custodian or the Buyer, the
related Seller and the Guarantor shall (x) make any and all such Records
available to the Custodian or the Buyer to examine any such Records, either by
its own officers or employees, or by agents or contractors, or both, and make
copies of all or any portion thereof, (y) permit the Buyer or its authorized
agents to discuss the affairs, finances and accounts of the related Seller or
the Guarantor with its respective chief operating officer and chief financial
officer and to discuss the affairs, finances and accounts of the related Seller
or the Guarantor with its independent certified public accountants.

g. Financial Statements; Accountants’ Reports; Other Information. The related
Seller and the Guarantor shall keep or cause to be kept in reasonable detail
books and records of account of its assets and business and shall clearly
reflect therein the transfer of the Purchased Assets to the Buyer. The Sellers
and the Guarantor shall furnish or cause to be furnished or made electronically
available to the Buyer the following:

(i) Financial Statements. (x) As soon as available and in any event within 90
days after the end of each fiscal year, the consolidated, audited balance sheets
of the Guarantor and each Seller as of the end of each fiscal year of the
Guarantor (inclusive of the Sellers), and the audited financial statements of
income and changes in equity of the Guarantor and each Seller, and the audited
statement of cash flows of the Guarantor (inclusive of the Sellers), for such
fiscal year and (y) as soon as available and in any event within 45 days after
the end of each quarter (including the fourth quarter), the consolidated and
consolidating, unaudited balance sheets of the Guarantor (inclusive of the
Sellers) as of the end of each quarter, and the unaudited financial statements
of income and changes in equity of the Guarantor (inclusive of the Sellers), and
the unaudited statement of cash flows of the Guarantor (inclusive of the
Sellers), for the portion of the fiscal year then ended, and (z) within 45 days
after the end of each month, monthly consolidated and unaudited financial
statements of income and changes in equity (and, to the extent available, cash
flow statements) and balance sheets as provided in clause (y), all of which have
been prepared in accordance with GAAP and certified by such Guarantor’s and the
Sellers’, as applicable, chief financial officer in the form of a compliance
certificate to be delivered along with the above financial statements. The
Sellers and the Guarantor shall furnish or cause to be furnished to the Buyer
any other financial information regarding the Guarantor and/or the Sellers
reasonably requested by the Buyer;

(ii) Loan Data. Monthly reports in form and scope satisfactory to the Buyer,
setting forth data regarding the performance of the Purchased Assets for the
immediately preceding month, and such other information as the Buyer may
reasonably request, including, without limitation, all collections,
delinquencies, losses and recoveries related to the Purchased Assets, any other
information regarding the Purchased Assets reasonably requested by the Buyer,
the performance of any loans serviced by or on behalf of each Servicer and any
other financial information regarding the Guarantor reasonably requested by the
Buyer.

(iii) Monthly Servicing Diskettes. On or before the second Business Day prior to
each Repurchase Date, or any other time at the Buyer’s request, a Computer
Medium (or any other electronic transmission acceptable to the Buyer) in a
format acceptable to the Buyer containing such information with respect to the
Purchased Assets as the Buyer may reasonably request upon reasonable prior
notice.

(iv) Certifications. Each Seller shall execute and deliver a monthly
certification substantially in the form of Exhibit A-1 attached hereto and the
Guarantor shall execute and deliver a quarterly certification substantially in
the form of Exhibit A-2 attached hereto.

h. Notice of Material Events. Each Seller and the Guarantor shall promptly
inform the Buyer in writing of any of the following:

(i) any Default, Event of Default or default or breach by any Seller or the
Guarantor of any other material obligation under any Program Document, or the
occurrence or existence of any event or circumstance that a Seller or the
Guarantor with the passage of time expects to have a reasonable likelihood of
becoming an Event of Default;

(ii) any material change in the insurance coverage required of any Seller or the
Guarantor or any other Person pursuant to any Program Document, with copy of
evidence of same attached;

(iii) any material dispute, litigation, investigation, proceeding or suspension
between any Seller or the Guarantor, on the one hand, and any Governmental
Authority or any other Person on the other;

(iv) any Material Adverse Change in accounting policies or financial reporting
practices of the Guarantor;

(v) the occurrence of any material employment dispute or licensing dispute and a
description of the strategy for resolving it; and

(vi) any event, circumstance or condition that has resulted, or has a reasonable
likelihood of resulting in either a Material Adverse Change with respect to the
Guarantor or a Material Adverse Effect.

i. Maintenance of Licenses. Each Seller and the Guarantor shall maintain, all
licenses, permits or other approvals necessary for each Seller and the Guarantor
to conduct its business and to perform its obligations under the Program
Documents, and each Seller and the Guarantor shall conduct its business strictly
in accordance with applicable law.

j. Taxes. (i) All payments made by the Sellers under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority thereof or
therein, excluding income taxes, branch profits taxes, franchise taxes or any
other tax imposed on the Buyer’s net income by the United States, a state, a
foreign jurisdiction under the laws of which the Buyer is organized or in which
its applicable lending office, or any political subdivision thereof (the
“Excluded Taxes”), all of which shall be paid by the Seller for their own
account not later than the date when due. If a Seller is required by law or
regulation to deduct or withhold any taxes (other than Excluded Taxes) from or
in respect of any amount payable hereunder, it shall: (a) make such deduction or
withholding; (b) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due; (c) deliver to the
Buyer, promptly, original tax receipts and other evidence satisfactory to the
Buyer of the payment when due of the full amount of such taxes; and (d) pay to
the Buyer such additional amounts as may be necessary so that such Buyer
receives, free and clear of all taxes, a net amount equal to the amount it would
have received under this Agreement, as if no such deduction or withholding had
been made.

(ii) Each Seller shall pay and discharge or cause to be paid and discharged,
when due, all taxes, assessments and governmental charges or levies imposed upon
it or upon its income and profits or upon any of its property, real, personal or
mixed (including without limitation, the Purchased Assets) or upon any part
thereof, as well as any other lawful claims which, if unpaid, might become a
Lien upon such properties or any part thereof, except for any such taxes,
assessments and governmental charges, levies or claims as are appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are provided.

(iii) Each Seller shall file on a timely basis (including any extensions) all
federal, and material state and local tax and information returns, reports and
any other information statements or schedules required to be filed by or in
respect of it.

k. Nature of Business. Neither the Sellers nor the Guarantor shall make any
material change in the nature of its business as carried on as of the date
hereof.

l. Limitation on Distributions. If a Default has occurred and is continuing,
neither the Sellers nor the Guarantor shall pay any dividends or distributions
with respect to any capital stock or other equity interests in any Seller or the
Guarantor, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of any Seller or the Guarantor provided that a Seller or the
Guarantor may pay distributions or dividends solely by way of issuance of
additional stock in lieu of cash.

m. Predatory Lending. The Sellers will comply with any and all requirements of
any federal, state or local predatory and abusive lending laws applicable to the
origination and servicing of mortgage loans, and the Sellers have and shall
maintain in their possession, available for the inspection of the Buyer or its
designees, and shall deliver to the Buyer or its designees, within a
commercially reasonable time period following a request therefor, evidence of
compliance with such requirements.

n. Merger of the Guarantor. The Guarantor shall not at any time, directly or
indirectly, (i) liquidate or dissolve or enter into any consolidation or merger
or be subject to a Change in Control without the Buyer’s prior consent;
(ii) form or enter into any partnership, joint venture, syndicate or other
combination which would have a Material Adverse Effect; or (iii) make any
Material Adverse Change with respect to the Guarantor.

o. Insurance. Each Seller and the Guarantor will, and shall cause the Servicer
to, obtain and maintain insurance with responsible companies in such amounts and
against such risks as are customarily carried by business entities engaged in
similar businesses similarly situated, and will furnish the Buyer on request
full information as to all such insurance, and provide within fifteen (15) days
after receipt of such request the certificates or other documents evidencing
renewal of each such policy. The Guarantor shall continue to maintain coverage,
for itself and its subsidiaries, that encompasses employee dishonesty, forgery
or alteration, theft, disappearance and destruction, robbery and safe burglary,
property (other than money and securities), and computer fraud in an aggregate
amount of at least $1,000,000.

p. Affiliate Transaction. Neither the Sellers nor the Guarantor will at any
time, directly or indirectly, sell, lease or otherwise transfer any property or
assets to, or otherwise acquire any property or assets from, or otherwise engage
in any transactions with, any of their Affiliates unless the terms thereof are
no less favorable to such Seller or the Guarantor, as applicable, than those
that could be obtained at the time of such transaction in an arm’s length
transaction with a Person who is not such an Affiliate.

q. Change of Fiscal Year. Neither the Sellers nor the Guarantor will at any
time, directly or indirectly, except upon ninety (90) days’ prior written notice
to the Buyer, change the date on which such Seller’s or the Guarantor’s fiscal
year begins from such Seller’s or the Guarantor’s current fiscal year beginning
date.

r. Facility Fee. The Sellers agree to pay to the Buyer on the date of execution
of this Agreement, a facility fee in the amount of the Facility Fee Amount (the
“Facility Fee”), such payment to be made in United States dollars, in
immediately available funds, without deduction, set-off or counterclaim. The
Buyer may, in its sole discretion, net such commitment fee from the proceeds of
any Purchase Price payable to the Seller.

s. Underwriting Guidelines. In the event that the Sellers make any material
amendment or modification to the Underwriting Guidelines: (i) the Sellers shall
promptly deliver to the Buyer a complete copy of the materially amended or
modified Underwriting Guidelines, and (ii) the Buyer may, at its sole option and
discretion, refrain from entering into any further Transactions with respect to
Loans originated under the materially amended or modified Underwriting
Guidelines, but not with respect to Loans that comply with the Underwriting
Guidelines approved hereunder.

t. Cooperative Loans. With respect to each Cooperative Loan, in the event that
new, replacement, substitute or additional Stock Certificates are issued with
respect to existing Cooperative Shares, the related Seller immediately shall
deliver to the Custodian the new Stock Certificates, together with the related
Stock Powers in blank. Such new Stock Certificates shall be subject to the
related Pledge Instruments and shall be subject to all of the terms, covenants
and conditions of this Agreement.

u. MERS. Each Seller will and will cause the Servicer to comply in all material
respects with the rules and procedures of MERS in connection with the servicing
of the MERS Designated Mortgage Loans for as long as such Loans are registered
with MERS.

v. Delivering of Servicing Rights. With respect to the Servicing Rights and
Records of each Loan, the Sellers and the Guarantor shall deliver such Servicing
Rights and Records to the designee of the Buyer, within 75 days of a Purchase
Date, unless otherwise stated in writing by the Buyer; provided that on each
Repurchase Date that is subject to a new Transaction, such delivery requirement
is deemed restated for such new Transaction (and the immediately preceding
delivery requirement is deemed to be rescinded) in the absence of directions to
the contrary from the Buyer, and a new 75-day period is deemed to commence as of
such Repurchase Date. The Sellers’ and the Guarantor’s transfer of the Servicing
Rights and Records under this Section shall be in accordance with customary and
prudent mortgage banking standards in the industry for the delivery of loans
similar to the Loans.

w. Escrow Hold Back Loans. With respect to each Escrow Hold Back Loan, the
related Seller (i) shall hold the related escrow holdback in the related Account
and (ii) shall not withdraw any funds from the related Account prior to receipt
by the related Seller of an appraisal with respect to such Mortgaged Property,
subsequent to completion of the improvements in respect of which the escrow was
established.

14. REPURCHASE DATE PAYMENTS/COLLECTIONS

On each Repurchase Date, the related Seller shall remit or shall cause to be
remitted to the Buyer the Repurchase Price, together with any other Obligations
then due and payable.

15. REPURCHASE OF THE PURCHASED ASSETS, CHANGE OF LAW

a. Upon discovery by any Seller or the Guarantor of a breach of any of the
representations and warranties set forth in Appendix A hereto, such Seller or
the Guarantor shall give prompt written notice thereof to the Buyer. Upon any
such discovery by the Buyer, the Buyer will notify the Sellers. It is understood
and agreed that the representations and warranties set forth in Appendix A
hereto shall survive delivery of the respective Loan Files to the Custodian and
shall inure to the benefit of the Buyer. The fact that the Buyer has conducted
or has failed to conduct any partial or complete due diligence investigation in
connection with its purchase of any Purchased Asset shall not affect the Buyer’s
right to demand repurchase as provided under this Agreement. The related Seller
shall within two (2) Business Days of the earlier of the related Seller’s or the
Guarantor’s discovery or either the related Seller or the Guarantor receiving
notice, with respect to any Purchased Asset, of (i) any breach of a
representation or warranty contained in Appendix A hereto or (ii) any failure to
deliver any of the items required to be delivered as part of the Loan File
within the time period required for delivery pursuant to the Custody Agreement,
promptly cure such breach or delivery failure in all material respects. If
within two (2) Business Days after the earlier of the related Seller’s or the
Guarantor’s discovery of such breach or delivery failure or the related Seller
or the Guarantor receiving notice thereof that such breach or delivery failure
has not been remedied by the related Seller, such Seller shall promptly upon
receipt of written instructions from the Buyer, at the Buyer’s option, either
(i) purchase such Purchased Asset at a purchase price equal to the Repurchase
Price with respect to such Purchased Asset by wire transfer to the account
designated by the Buyer, or (ii) transfer comparable Substitute Assets to the
Buyer, as provided in Section 16 hereof.

b. If the Buyer determines that the introduction of, any change in, or the
interpretation or administration of any requirement of law has made it unlawful
or commercially impracticable to engage in any Transactions with a Pricing Rate
based on LIBOR, then the related Seller (i) shall, upon its receipt of notice of
such fact and demand from the Buyer (with a copy of such notice to the
Custodian), repurchase the Purchased Assets subject to the Transaction on the
next succeeding Business Day and, at the related Seller’s election, concurrently
enter into a new Transaction with the Buyer with a Pricing Rate based on the
Prime Rate plus the margin set forth in the Side Letter as part of the Pricing
Rate and (ii) may elect, by giving notice to the Buyer and the Custodian, that
all new Transactions shall have Pricing Rates based on the Prime Rate plus such
margin.

c. If the Buyer determines in its sole discretion that any Change in Law or any
change in accounting rules regarding capital requirements has or would have the
effect of reducing the rate of return on the Buyer’s capital or on the capital
of any Affiliate of the Buyer as a consequence of such Change in Law or change
in accounting rules on this Agreement, then from time to time the related Seller
will compensate the Buyer or the Buyer’s Affiliate, as applicable, upon receipt
by such Seller of an itemized bill from the Buyer or the Buyer’s Affiliate, as
applicable for such reduced rate of return suffered as a consequence of such
Change in Law or change in accounting rules on terms similar to those imposed by
the Buyer on its other similarly affected customers. The Buyer shall provide the
Sellers with prompt notice as to any Change in Law or change in accounting
rules. Notwithstanding any other provisions in this Agreement, in the event of
any such Change in Law or change in accounting rules, the Sellers will have the
right to terminate all Transactions then outstanding without any prepayment
penalty as of a date selected by the Sellers, which date shall be prior to the
then applicable Repurchase Date and which date shall thereafter for all purposes
hereof be deemed to be the Repurchase Date and the Sellers shall be entitled to
a pro rata refund of the Facility Fee, which refund shall equal the Facility Fee
Amount, multiplied by a fraction, the numerator of which shall be the number of
days remaining in the facility under this Agreement and the denominator of which
shall be 360.

16. SUBSTITUTION

The related Seller may, subject to agreement with and acceptance by the Buyer,
substitute other assets which are substantially the same as the Purchased Assets
(the “Substitute Assets”) for any Purchased Assets. Such substitution shall be
made by transfer to the Buyer of such other Substitute Assets and transfer to
the related Seller of such Purchased Assets. After substitution, the Substitute
Assets shall be deemed to be the Purchased Assets.

17. REPURCHASE TRANSACTIONS

The Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Assets or otherwise pledge, hypothecate, assign, transfer or otherwise
convey the Purchased Assets with a counterparty of the Buyer’s choice, in all
cases subject to the Buyer’s obligation to reconvey the Purchased Assets (and
not substitutes therefor) on the Repurchase Date. In the event the Buyer engages
in a repurchase transaction with any of the Purchased Assets or otherwise
pledges or hypothecates any of the Purchased Assets, the Buyer shall have the
right to assign to the Buyer’s counterparty any of the applicable
representations or warranties in Appendix A hereto and the remedies for breach
thereof, as they relate to the Purchased Assets that are subject to such
repurchase transaction.

18. EVENTS OF DEFAULT

With respect to any Transactions covered by or related to this Agreement, the
occurrence of any of the following events shall constitute an “Event of
Default”:

a. The related Seller fails to transfer the Purchased Assets to the Buyer on the
applicable Purchase Date (provided the Buyer has tendered the related Purchase
Price);

b. The related Seller either fails to repurchase the Purchased Assets on the
applicable Repurchase Date or fails to perform its obligations under Section 6;

c. Any Seller, the Guarantor or the Servicer shall fail to perform, observe or
comply with any other material term, covenant or agreement contained in the
Program Documents (other than Section 12(n) hereof and Appendix A hereto) and
such failure is not cured within the time period expressly provided or, if no
such cure period is provided, within three (3) Business Days of the earlier of
(i) such party’s receipt of written notice from the Buyer or the Custodian of
such breach or (ii) the date on which such party obtains notice or knowledge of
the facts giving rise to such breach;

d. Any representation or warranty made by a Seller or the Guarantor (or any of
the Sellers’ or the Guarantor’s officers) in the Program Documents or in any
other document delivered in connection therewith (other than the representations
or warranties in Appendix A hereto) shall have been incorrect or untrue in any
material respect when made or repeated or deemed to have been made or repeated;

e. Any Seller, the Guarantor, or any of the Sellers’ or the Guarantor’s
Subsidiaries shall fail (i) to pay any Seller’s, the Guarantor’s, or the
Sellers’ or the Guarantor’s Subsidiaries’ Indebtedness (aggregating in excess of
$10,000,000 with respect to the Guarantor or the Guarantor and its Subsidiaries,
taken as a whole), or any interest or premium thereon when due (whether by
scheduled maturity, requirement prepayment, acceleration, demand or otherwise),
or (ii) to make any payment when due under any Seller’s, the Guarantor’s, or the
Sellers’ or the Guarantor’s Subsidiaries’ Guarantee of another person’s
Indebtedness for borrowed money (aggregating in excess of $10,000,000 with
respect to the Guarantor or the Guarantor and its Subsidiaries, taken as a
whole), and, in either case, such failure shall entitle any related counterparty
to declare any such Indebtedness or Guarantee to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment), prior
to the stated maturity thereof;

f. A custodian, receiver, conservator, liquidator, trustee, sequestrator or
similar official for any Seller, the Guarantor or any of the Sellers’ or the
Guarantor’s Subsidiaries, or of any the Sellers’, the Guarantor’s or their
respective Property (as a debtor or creditor protection procedure), is appointed
or takes possession of such property; or the Seller, the Guarantor or any of the
Sellers’ or the Guarantor’s Subsidiaries generally fails to pay any Seller’s,
the Guarantor’s or the Sellers’ or the Guarantor’s Subsidiaries’ debts as they
become due; or any Seller, the Guarantor or any of the Sellers’ or the
Guarantor’s Subsidiaries is adjudicated bankrupt or insolvent; or an order for
relief is entered under the Federal Bankruptcy Code, or any successor or similar
applicable statute, or any administrative insolvency scheme, against any Seller,
the Guarantor or any of the Sellers’ or the Guarantor’s Subsidiaries; or any
Sellers’, the Guarantor’s or the Sellers’ or the Guarantor’s Subsidiaries’
Property is sequestered by court or administrative order; or an involuntary
petition is filed against any Seller, the Guarantor or any of the Sellers’ or
the Guarantor’s Subsidiaries under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, moratorium, delinquency or
liquidation law of any jurisdiction, whether now or subsequently in effect which
is not dismissed within 60 days of filing. For the purposes of this
Section 18(f), any reference to “Subsidiaries” shall not include any of the
entities listed in Exhibit C hereto;

g. Any Seller, the Guarantor or any of the Sellers’ or the Guarantor’s
Subsidiaries files a voluntary petition in bankruptcy, seeks relief under any
provision of any bankruptcy, reorganization, moratorium, delinquency,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction whether now or subsequently in effect; or consents to the
filing of any petition against it under any such law; or consents to the
appointment of or taking possession by a custodian, receiver, conservator,
trustee, liquidator, sequestrator or similar official for any Seller, the
Guarantor or any of the Sellers’ or the Guarantor’s Subsidiaries, or of all or
any part of any Seller’s, the Guarantor’s or the Sellers’ or the Guarantor’s
Subsidiaries’ Property; or makes an assignment for the benefit of any Seller,
the Guarantor or the Sellers’ or the Guarantor’s Subsidiaries’ creditors. For
the purposes of this Section 18(g), any reference to “Subsidiaries” shall not
include any of the entities listed in Exhibit C hereto;

h. Any final, nonappealable judgment or order for the payment of money in excess
of $10,000,000 is rendered against any Seller, the Guarantor or any of the
Sellers’ or the Guarantor’s Subsidiaries and remains undischarged or unsatisfied
after the passage of 60 days following the date on which it is entered;

i. Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of any Seller, the Guarantor or any of the
Sellers’ or the Guarantor’s Subsidiaries (other than the Subsidiaries listed in
Exhibit C hereto), or shall have taken any action to displace the executive
management of any Seller, the Guarantor or any of the Sellers’ or the
Guarantor’s Subsidiaries (and such action results or is likely to result in a
Material Adverse Change with respect to the Guarantor) or to curtail its
authority in the conduct of the business of any Seller, the Guarantor or any of
the Sellers’ or the Guarantor’s Subsidiaries (other than the Subsidiaries listed
in Exhibit C hereto), or takes any action in the nature of enforcement to
remove, limit or restrict the approval of any Seller, the Guarantor or any of
the Sellers’ or the Guarantor’s Subsidiaries (other than the Subsidiaries listed
in Exhibit C hereto) as an issuer, buyer or a seller/servicer of Loans or
securities backed thereby;

j. Reserved;

k. Any Seller, the Guarantor or any of the Sellers’ or the Guarantor’s
Subsidiaries shall default under, or fail to perform as requested under, or
shall otherwise breach the material terms of any instrument, agreement or
contract relating to Indebtedness (aggregating in excess of $10,000,000 with
respect to the Guarantor or the Guarantor and its Subsidiaries, taken as a
whole), and such default, failure or breach shall entitle any counterparty to
declare such Indebtedness to be due and payable prior to the maturity thereof;

l. In the reasonable good faith judgment of the Buyer, any Material Adverse
Change with respect to the Guarantor;

m. Any Seller or the Guarantor shall admit in writing its inability to, or
intention not to, perform any of such Seller’s or the Guarantor’s respective
material Obligations;

n. Except as expressly permitted in this Agreement, any Seller or the Guarantor
dissolves, merges or consolidates with another entity, or sells, transfers, or
otherwise disposes of a material portion of such Seller’s or the Guarantor’s (as
applicable) business or assets unless the Buyer’s written consent is given;

o. This Agreement shall for any reason cease to create a valid, first priority
security interest or ownership interest upon transfer in any material portion of
the Purchased Assets or the Collateral purported to be covered hereby;

p. Any Seller’s or the Guarantor’s audited annual financial statements or the
notes thereto or other opinions or conclusions stated therein shall be qualified
or limited by reference to the status of such Seller or the Guarantor as a
“going concern” or a reference of similar import or shall indicate the Guarantor
has a negative net worth or is insolvent;

q. A Change of Control of any Seller (unless otherwise permitted hereunder) or
the Guarantor shall have occurred without the prior written approval of the
Buyer;

r. An Event of Default shall have occurred and is continuing under any of the
other Program Documents;

s. At any time, the ratio of the Guarantor’s Total Indebtedness to Adjusted
Tangible Net Worth shall exceed 15:1;

t. The Buyer shall reasonably request information regarding the financial
well-being of any Seller or the Guarantor and such information shall not have
been provided within a commercially reasonable timeframe;

u. At the end of any month, the Guarantor fails to maintain at least $60,000,000
on a consolidated basis of Liquid Assets;

v. At any time the Adjusted Tangible Net Worth of the Guarantor is less than the
sum of (i) $750,000,000; and (ii) 50% of all increases in the Guarantor’s total
stockholders’ equity as a result of issuances in common stock of the Guarantor
since November 1, 2004;

w. After such time as any Seller or the Guarantor has elected to be treated as a
REIT, the failure of such Seller or the Guarantor (as applicable) to continue to
be (i) qualified as a REIT as defined in Section 856 of the Code and
(ii) entitled to a dividend paid deduction under Section 857 of the Code with
respect to dividends paid by it with respect to each taxable year for which it
claims a deduction on its Form 1120 — REIT filed with the United States Internal
Revenue Service for such year, or the entering into by such Seller or the
Guarantor of any material “prohibited transactions” as defined in
Sections 857(b) and 856(c) of the Code; and

x. After such time as any Seller or the Guarantor has elected to be treated as a
REIT, the failure of such Seller or the Guarantor (as applicable) to satisfy any
of the following asset or income tests and the Buyer has delivered notice of an
Event of Default to such Seller or the Guarantor with respect thereto:

(i) At the close of each taxable year, at least 75 percent of such Seller’s or
the Guarantor’s gross income consists of (i) “rents from real property” within
the meaning of Section 856(c)(3)(A) of the Code, (ii) interest on obligations
secured by mortgages on real property or on interests in real property, within
the meaning of Section 856(c)(3)(B) of the Code, (iii) gain from the sale or
other disposition of real property (including interests in real property and
interests in mortgages on real property) which is not property described in
Section 1221(a)(1) of the Code, within the meaning of Section 856(c)(3)(C) of
the Code, (iv) dividends or other distributions on, and gain (other than gain
from “prohibited transactions” within the meaning of Section 857(b)(6)(B)(iii)
of the Code) from the sale or other disposition of, transferable shares (or
transferable certificates of beneficial interest) in other qualifying REITs
within the meaning of Section 856(d)(3)(D) of the Code, and (v) amounts
described in Sections 856(c)(3)(E) through 856(c)(3)(I) of the Code.

(ii) At the close of each taxable year, at least 95 percent of such Seller’s or
the Guarantor’s gross income consists of (i) the items of income described in
paragraph 1 hereof (other than those described in Section 856(c)(3)(I) of the
Code), (ii) gain realized from the sale or other disposition of stock or
securities which are not property described in Section 1221(a)(1) of the Code,
(iii) interest, (iv) dividends, and (v) income derived from payments to the
Guarantor on interest rate swap or cap agreements, options, futures contracts,
forward rate agreements and other similar financial instruments entered into to
reduce the interest rate risks with respect to any indebtedness incurred or to
be incurred to acquire or carry real estate assets, or gain from the sale or
other disposition of such an investment as described in section 856(c)(5)(G), in
each case within the meaning of Section 856(c)(2) of the Code.

(iii) At the close of each quarter of such Seller’s or the Guarantor’s taxable
year, at least 75 percent of the value of such Seller’s or the Guarantor’s total
assets (as determined in accordance with Treasury Regulations
Section 1.856-2(d)) has consisted of and will consist of real estate assets
within the meaning of Sections 856(c)(4) and 856(c)(5)(B) of the Code, cash and
cash items (including receivables which arise in the ordinary course of such
Seller’s or the Guarantor’s operations, but not including receivables purchased
from another person), and Government Securities.

(iv) At the close of each quarter of such Seller’s or the Guarantor’s taxable
years, (a) not more than 25 percent of such Seller’s or the Guarantor’s total
asset value will be represented by securities (other than those described in
paragraph iii) , (b) not more than 20 percent of such Seller’s or the
Guarantor’s total asset value will be represented by securities of one or more
taxable REIT subsidiaries, and (c) (i) not more than 5 percent of the value of
such Seller’s or the Guarantor’s total assets will be represented by securities
of any one issuer (other than Government Securities and securities of taxable
REIT subsidiaries), and (ii) neither the Sellers nor the Guarantor will hold
securities possessing more than 10 percent of the total voting power or value of
the outstanding securities of any one issuer (other than Government Securities,
securities of taxable REIT subsidiaries, and securities of a qualified REIT
subsidiary within the meaning of Section 856(i) of the Code).

19. REMEDIES

Upon the occurrence of an Event of Default, the Buyer, at its option (which
option shall be deemed to have been exercised immediately upon the occurrence of
an Event of Default pursuant to Section 18(f) or (g) hereof), shall have any or
all of the following rights and remedies, which may be exercised by the Buyer:

a. The Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled).

b. The Sellers’ obligations hereunder to repurchase all the Purchased Assets at
the Repurchase Price therefor on the Repurchase Date in such Transactions shall
thereupon become immediately due and payable; all Income paid after such
exercise or deemed exercise shall be remitted to and retained by the Buyer and
applied to the aggregate Repurchase Prices and any other amounts owing by the
Sellers hereunder; the Sellers and the Guarantor shall immediately deliver to
the Buyer or its designee any and all Records relating to the Purchased Assets
subject to such Transaction then in the Sellers’ and the Guarantor’s possession
and/or control; and all right, title and interest in and entitlement to such
Purchased Assets and Servicing Rights thereon shall be deemed transferred to the
Buyer.

The Buyer may (A) sell, on or following the Business Day following the date on
which the Repurchase Price became due and payable pursuant to this Section 19(b)
without notice or demand of any kind, at a public or private sale and at such
price or prices as the Buyer may reasonably deem satisfactory any or all the
Purchased Assets or (B) in its sole discretion elect, in lieu of selling all or
a portion of such Purchased Assets, to give the Sellers credit for such
Purchased Assets in an amount equal to the Market Value of the Purchased Assets
against the aggregate unpaid Repurchase Price and any other amounts owing by the
Sellers hereunder. The Sellers shall remain liable to the Buyer for any amounts
that remain owing to the Buyer following a sale or credit under the preceding
sentence. The proceeds of any disposition of the Purchased Assets shall be
applied first, to the reasonable costs and expenses incurred by the Buyer in
connection with or as a result of an Event of Default; second, to Breakage
Costs, costs of cover and/or related hedging transactions; third, to the
aggregate Repurchase Prices; and fourth, to all other Obligations.

The parties recognize that it may not be possible to purchase or sell all of the
Purchased Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the underlying Purchased Assets does
not require a public purchase or sale and that a good faith private purchase or
sale shall be deemed to have been made in a commercially reasonable manner.
Accordingly, the Buyer may elect the time and manner of liquidating any
Purchased Asset and nothing contained herein shall obligate the Buyer to
liquidate any Purchased Asset on the occurrence of an Event of Default or to
liquidate all the Purchased Assets in the same manner or on the same Business
Day or constitute a waiver of any right or remedy of the Buyer. Notwithstanding
the foregoing, the parties to this Agreement agree that the Transactions have
been entered into in consideration of and in reliance upon the fact that all
Transactions hereunder constitute a single business and contractual obligation
and that each Transaction has been entered into in consideration of the other
Transactions.

In addition to its rights hereunder, the Buyer shall have the right to proceed
against any of the Sellers’ assets which may be in the possession of the Buyer,
any of the Buyer’s Affiliates or its designee (including the Custodian),
including the right to liquidate such assets and to set-off the proceeds against
monies owed by the Sellers to the Buyer pursuant to this Agreement. The Buyer
may set off cash, the proceeds of the liquidation of the Purchased Assets and
the Additional Purchased Assets, any other Collateral or its proceeds and all
other sums or obligations owed by the Buyer to the Sellers against all of the
Sellers’ Obligations to the Buyer, whether under this Agreement, under a
Transaction, or under any other agreement among the parties, or otherwise,
whether or not such Obligations are then due, without prejudice to the Buyer’s
right to recover any deficiency.

The Buyer shall have the right to obtain physical possession of the Records and
all other files of the Sellers relating to the Purchased Assets and all
documents relating to the Purchased Assets which are then or may thereafter come
into the possession of the Sellers or any third party acting for the Sellers and
the Sellers shall deliver to the Buyer such assignments as the Buyer shall
request.

The Buyer may direct all Persons servicing the Purchased Assets to take such
action with respect to the Purchased Assets as the Buyer determines appropriate.

Each Seller and the Guarantor shall cause all sums received by it with respect
to the Purchased Assets to be deposited with the Custodian (or such other Person
as the Buyer may direct) after receipt thereof.

The Buyer shall without regard to the adequacy of the security for the
Obligations, be entitled to the appointment of a receiver by any court having
jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Assets and any other Collateral or any
portion thereof, collect the payments due with respect to the Purchased Assets
and any other Collateral or any portion thereof, and do anything that the Buyer
is authorized hereunder to do. The Sellers shall pay all costs and expenses
incurred by the Buyer in connection with the appointment and activities of such
receiver.

The Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and the Sellers hereby expressly waive, to the extent
permitted by law, any right the Sellers might otherwise have to require the
Buyer to enforce its rights by judicial process. The Sellers also waive, to the
extent permitted by law, any defense the Sellers might otherwise have to the
Obligations, arising from use of nonjudicial process, enforcement and sale of
all or any portion of the Purchased Assets and any other Collateral or from any
other election of remedies. The Sellers recognize that nonjudicial remedies are
consistent with the usages of the trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length.

In addition to all the rights and remedies specifically provided herein, the
Buyer shall have all other rights and remedies provided by applicable federal,
state, foreign, and local laws, whether existing at law, in equity or by statute
including, without limitation, all rights and remedies available to a
purchaser/secured party under the Uniform Commercial Code

Upon the occurrence of an Event of Default, the Buyer shall have, except as
otherwise expressly provided in this Agreement, the right to exercise any of its
rights and/or remedies without presentment, demand, protest or further notice of
any kind other than as expressly set forth herein, all of which are hereby
expressly waived by the Sellers.

The Sellers hereby authorize the Buyer, at the Sellers’ expense, to file such
financing statement or statements relating to the Purchased Assets and the
Collateral without the Sellers’ signature thereon as the Buyer at its option may
deem appropriate, and appoints the Buyer as the Sellers’ attorney-in-fact to
execute any such financing statement or statements in the Sellers’ name and to
perform all other acts which the Buyer deems appropriate to perfect and continue
the lien and security interest granted hereby and to protect, preserve and
realize upon the Purchased Assets and the Collateral, including, but not limited
to, the right to endorse notes, complete blanks in documents and execute
assignments on behalf of the Sellers as its attorney-in-fact. This power of
attorney is coupled with an interest and is irrevocable without the Buyer’s
consent.

20. DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

No failure on the part of the Buyer to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by the Buyer of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All rights and remedies of the Buyer provided for
herein are cumulative and in addition to any and all other rights and remedies
provided by law, the Program Documents and the other instruments and agreements
contemplated hereby and thereby, and are not conditional or contingent on any
attempt by the Buyer to exercise any of its rights under any other related
document. The Buyer may exercise at any time after the occurrence of an Event of
Default one or more remedies, as it so desires, and may thereafter at any time
and from time to time exercise any other remedy or remedies.

21. USE OF EMPLOYEE PLAN ASSETS

No assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) shall be used by
either party hereto in a Transaction.

22. INDEMNITY

a. Each Seller and the Guarantor agrees to pay on demand (i) all reasonable
out-of-pocket costs and expenses of the Buyer in connection with the
preparation, execution, delivery, modification, administration and amendment of
the Program Documents (including, without limitation, (A) all collateral review
and UCC search and filing fees and expenses and (B) the reasonable fees and
expenses of counsel for the Buyer with respect to advising the Buyer as to its
rights and responsibilities, or the perfection, protection or preservation of
rights or interests, under this Agreement, with respect to negotiations with the
Sellers or the Guarantor or with other creditors of the Sellers or the Guarantor
or any of their Subsidiaries arising out of any Default or Event of Default or
any events or circumstances that may give rise to a Default or Event of Default
and with respect to presenting claims in or otherwise participating in or
monitoring any bankruptcy, insolvency or other similar proceeding involving
creditors’ rights generally and any proceeding ancillary thereto) and (ii) all
costs and expenses of the Buyer in connection with the enforcement of this
Agreement (including any waivers), whether in any action, suit or litigation,
any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for the Buyer) whether or not the transactions contemplated
hereby are consummated.

b. Each Seller and the Guarantor agrees to indemnify and hold harmless the Buyer
and each of its respective Affiliates and their respective officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
(and will reimburse each Indemnified Party as the same is incurred) any and all
third party claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or other proceeding
(whether or not such Indemnified Party is a party thereto) relating to,
resulting from or arising out of any of the Program Documents and all other
documents related thereto, any breach of a representation or warranty of the
Sellers or the Guarantor in this Agreement or any other Program Document, and
all actions taken pursuant thereto) (i) the Transactions, the actual or proposed
use of the proceeds of the Transactions, this Agreement or any of the
transactions contemplated thereby, including, without limitation, any
acquisition or proposed acquisition, (ii) the actual or alleged violation of any
federal, state, municipal or local predatory lending laws, or (iii) the actual
or alleged presence of hazardous materials on any Property or any environmental
action relating in any way to any Property, except to the extent such claim,
damage, class, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence or willful misconduct or is the result of a claim made
by any Seller or the Guarantor against the Indemnified Party, and such Seller or
the Guarantor is ultimately the successful party in any resulting litigation or
arbitration. Each Seller and the Guarantor also agrees not to assert any claim
against the Buyer or any of its Affiliates, or any of their respective officers,
directors, employees, attorneys and agents, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Program Documents, the actual or proposed use of the proceeds of
the Transactions, this Agreement or any of the transactions contemplated
thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY
APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

c. Without limitation on the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction is made by any Seller other than on the then
scheduled Repurchase Date thereto as a result of an acceleration of the
Repurchase Date pursuant to Section 19 or for any other reason, such Seller
shall, except as otherwise provided in Sections 15(c) and 24, upon demand by the
Buyer, pay to the Buyer any Breakage Costs incurred as of a result of such
payment.

d. If any Seller fails to pay when due any costs, expenses or other amounts
payable by it under this Agreement, including, without limitation, reasonable
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Seller by the Buyer, in its sole discretion and the Sellers shall remain
liable for any such payments to the Buyer. No such payments by the Buyer shall
be deemed a waiver of any of the Buyer’s rights under the Program Documents.

e. Without prejudice to the survival of any other agreement of the Sellers
hereunder, the covenants and obligations of the Sellers contained in this
Section shall survive the payment in full of the Repurchase Price and all other
amounts payable hereunder and delivery of the Purchased Assets by the Buyer
against full payment therefor.

23. WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

The Sellers hereby expressly waive, to the fullest extent permitted by law,
every statute of limitation on a deficiency judgment, any reduction in the
proceeds of any Purchased Assets as a result of restrictions upon the Buyer or
the Custodian contained in the Program Documents or any other instrument
delivered in connection therewith, and any right that it may have to direct the
order in which any of the Purchased Assets shall be disposed of in the event of
any disposition pursuant hereto.

24. REIMBURSEMENT

All sums reasonably expended by the Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain the Sellers’ obligation.
The Sellers agree to pay, with interest at the Default Rate, to the extent that
an Event of Default has occurred, the reasonable out-of-pocket expenses and
reasonable attorneys’ fees incurred by the Buyer and/or the Custodian in
connection with the preparation, enforcement (including any waivers),
administration and amendments of the Program Documents (regardless of whether a
Transaction is entered into hereunder), the taking of any action, including a
Guarantor action, required or permitted to be taken by the Buyer (without
duplication to the Buyer) and/or the Custodian pursuant thereto, any “due
diligence” or loan agent reviews conducted by the Buyer or on its behalf or by
refinancing or restructuring in the nature of a “workout.” If the Buyer
determines that, due to the introduction of, any change in, or the compliance by
the Buyer with (i) any eurocurrency reserve requirement or (ii) the
interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be an increase in the cost to the Buyer in engaging in the
present or any future Transactions, then the Sellers agree to pay to the Buyer,
from time to time, upon demand by the Buyer (with a copy to the Custodian) and
upon receipt by the Sellers of an itemized bill of such amounts, the actual cost
of additional amounts as specified by the Buyer to compensate the Buyer for such
increased costs. Notwithstanding any other provisions in this Agreement, in the
event of any such change in the eurocurrency reserve requirement or the
interpretation of any law, regulation or any guideline or request from any
central bank or other Governmental Authority, the Sellers will have the right to
terminate all Transactions then outstanding as of a date selected by the Sellers
(without the payment by the Sellers of any prepayment penalty or Breakage
Costs), which date shall be prior to the applicable Repurchase Date and which
date shall thereafter for all purposes hereof, be deemed to be the Repurchase
Date. In addition, the Buyer shall promptly notify the Sellers if any events in
clause (i) or (ii) of this Section 24 occur.

25. FURTHER ASSURANCES

The Sellers and the Guarantor agree to do such further acts and things and to
execute and deliver to the Buyer such additional assignments, acknowledgments,
agreements, powers and instruments as are reasonably required by the Buyer to
carry into effect the intent and purposes of this Agreement, to perfect the
interests of the Buyer in the Purchased Assets or to better assure and confirm
unto the Buyer its rights, powers and remedies hereunder.

26. ENTIRE AGREEMENT; PRODUCT OF NEGOTIATION

This Agreement supersedes and integrates all previous negotiations, contracts,
agreements (including, without limitation, the Original Agreement) and
understandings among the parties relating to a sale and repurchase of the
Purchased Assets and the Additional Purchased Assets thereto, and it, together
with the other Program Documents, and the other documents delivered pursuant
hereto or thereto, contains the entire final agreement of the parties. No prior
negotiation, agreement, understanding or prior contract shall have any validity.

27. TERMINATION

This Agreement shall remain in effect until the earlier of (i) September 1, 2007
or (ii) at the Buyer’s option upon the occurrence of an Event of Default (such
date, the “Termination Date”). However, no such termination shall affect the
Sellers’ outstanding obligations to the Buyer at the time of such termination.
The Sellers’ obligations to indemnify the Buyer pursuant to this Agreement shall
survive the termination hereof.

28. ASSIGNMENT

(a) The Program Documents are not assignable by the Sellers. The Buyer may from
time to time assign all or a portion of its rights and obligations under this
Agreement and the Program Documents; provided, however, that the Buyer shall
maintain, for review by the Sellers upon written request, a register of
assignees and a copy of an executed assignment and acceptance by the Buyer and
assignee (the “Assignment and Acceptance”), specifying the percentage or portion
of such rights and obligations assigned. Upon such assignment, (a) such assignee
shall be a party hereto and to each Program Document to the extent of the
percentage or portion set forth in the Assignment and Acceptance, and shall
succeed to the applicable rights and obligations of the Buyer hereunder, and
(b) the Buyer shall, to the extent that such rights and obligations have been so
assigned by it to either (i) an Affiliate of the Buyer which assumes the
obligations of the Buyer or (ii) to another Person approved by the Sellers (such
approval not to be unreasonably withheld) which assumes the obligations of the
Buyer, be released from its obligations hereunder accruing thereafter and under
the Program Documents. Unless otherwise stated in the Assignment and Acceptance,
the Sellers shall continue to take directions solely from the Buyer unless
otherwise notified by the Buyer in writing. The Buyer may distribute to any
prospective assignee any document or other information delivered to the Buyer by
the Sellers. Notwithstanding any assignment by the Buyer pursuant to this
Section 28, the Buyer shall remain liable as to the Transactions.

(b) The Buyer may furnish to prospective assignees any information concerning
the Guarantor, the Sellers or any of their Subsidiaries, in possession of the
Buyer from time to time provided that such assignee agrees to keep such
information (unless the information is publicly available) in strict confidence.

29. AMENDMENTS, ETC.

No amendment or waiver of any provision of this Agreement nor any consent to any
failure to comply herewith or therewith shall in any event be effective unless
the same shall be in writing and signed by the Guarantor, the Sellers and the
Buyer, and then such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

30. SEVERABILITY

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

31. BINDING EFFECT; GOVERNING LAW

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and assigns, except that the Sellers may not
assign or transfer any of their rights or obligations under this Agreement or
any other Program Document without the prior written consent of the Buyer. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

32. CONSENT TO JURISDICTION

EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY. EACH SELLER HEREBY IRREVOCABLY
AND UNCONDITIONALLY CONSENTS, ON BEHALF OF ITSELF AND ITS PROPERTY, TO THE
NON-EXCLUSIVE PERSONAL JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING
OUT OF OR RELATING TO THE PROGRAM DOCUMENTS IN ANY ACTION OR PROCEEDING. EACH
SELLER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION SELLER MAY HAVE TO,
NON-EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM
DOCUMENTS. EACH SELLER HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF A SUMMONS
AND COMPLAINT AND OTHER PROCESS IN ANY ACTION, CLAIM OR PROCEEDING BROUGHT BY
THE BUYER IN CONNECTION WITH THIS AGREEMENT OR THE OTHER PROGRAM DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS, ON BEHALF OF ITSELF OR ITS PROPERTY, IN THE MANNER SPECIFIED IN
THIS SECTION 32 AND TO ITS ADDRESS SPECIFIED IN SECTION 35 OR SUCH OTHER ADDRESS
AS IT SHALL HAVE PROVIDED IN WRITING TO THE BUYER. NOTHING IN THIS SECTION 32
SHALL AFFECT THE RIGHT OF THE BUYER TO (I) SERVE LEGAL PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW, OR (II) BRING ANY ACTION OR PROCEEDING
AGAINST ANY SELLER OR ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.

33. SINGLE AGREEMENT

The Sellers, the Guarantor and the Buyer acknowledge that, and have entered
hereinto and will enter into each Transaction hereunder in consideration of and
in reliance upon the fact that, all Transactions hereunder constitute a single
business and contractual relationship and have been made in consideration of
each other. Accordingly, the Sellers, the Guarantor and the Buyer each agree
(i) to perform all of its obligations in respect of each Transaction hereunder,
and that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, and (ii) that payments,
deliveries and other transfers made by any of them in respect of any Transaction
shall be deemed to have been made in consideration of payments, deliveries and
other transfers in respect of any other Transaction hereunder, and the
obligations to make any such payments, deliveries and other transfers may be
applied against each other and netted.

34. INTENT

The Sellers and the Buyer recognize that each Transaction is a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the United
States Code, as amended (“USC”) (except insofar as the Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable), a “forward contract” as that term is defined in Section 101 of
Title 11 of the USC, and a “securities contract” as that term is defined in
Section 741 of Title 11 of the USC (except insofar as the Loans subject to such
Transaction or the term of such Transaction would render such definition
inapplicable).

It is understood that the Buyer’s right to liquidate the Purchased Assets
delivered to it in connection with the Transactions hereunder or to exercise any
other remedies pursuant to Section 19 hereof is a contractual right to liquidate
such Transaction as described in Sections 555 and 559 of Title 11 of the USC.

The Sellers and the Buyer acknowledge that it is their intent for purposes of
U.S. federal, state and local income and franchise taxes to treat each
Transaction as Indebtedness of the related Seller that is secured by the
Purchased Assets and that the Purchased Assets are owned by the related Seller
in the absence of a Default by such Seller. The Sellers and the Buyer agree to
such treatment and agree to take no other action inconsistent with this
treatment unless required by law.

35. NOTICES AND OTHER COMMUNICATIONS

Except as provided herein, all notices required or permitted by this Agreement
shall be in writing (including without limitation by Electronic Transmission,
email or facsimile) and shall be effective and deemed delivered only when
received by the party to which they are sent; provided, however, that a
facsimile transmission shall be deemed to be received when transmitted so long
as the transmitting machine has provided an electronic confirmation (without
error message) of such transmission and notices being sent by first class mail,
postage prepaid, shall be deemed to be received five (5) Business Days following
the mailing thereof. Any such notice shall be sent to a party at the address or
facsimile transmission number set forth below:

      if to the Sellers:    
 
  [New Century Mortgage Corporation]
 
   
 
  [Home123 Corporation]
 
   
 
  [New Century Credit Corporation]
 
   
 
  [NC Capital Corporation]
 
   
 
  18400 Von Karman
 
   
 
  Irvine, California 92612
 
   
 
  Attention: Kevin Cloyd
 
   
 
  Telephone: (949) 862-7941
 
   
 
  Facsimile: (949) 440-7033
 
   
 
  with a copy to:
 
   
 
   
 
  (At the same address as above)
 
   
 
  Attention: Legal Department
 
   
 
  Telephone: (949) 225-7808
 
   
 
  Facsimile: (949) 440-7033
 
    if to the Buyer or the Agent:

 
     

 
   
 
  Bank of America, N.A.
 
   
 
  TX1-492-66-01
 
   
 
  901 Main Street, 66th Floor
 
   
 
  Dallas, Texas 75202-3714
 
   
 
  Attention: Sean A. Tobias
 
   
 
  Telephone: (214) 209-1584
 
   
 
  Facsimile: (214) 530-2657
 
   
 
  with a copy to:
 
   
 
   
 
  Attention: Christopher Young
 
   
 
  Telephone: (704) 388-8403
 
   
 
  Facsimile: (704) 409-0593
 
   
 
  or, for Transaction Notices and related documents:
 
   
 
   
 
  Attention: Cameron Buchanan
 
   
 
  Telephone: (704) 386-3614
 
   
 
  Facsimile: (704) 683-9235

as such address or number may be changed by like notice.

36. CONFIDENTIALITY

This Agreement and its terms, provisions, supplements and amendments, and
transactions and notices hereunder, are proprietary to the Buyer and Agent and
shall be held by the Sellers and the Guarantor (and the Sellers and the
Guarantor shall cause the Servicer to hold it) in strict confidence and shall
not be disclosed to any third party without the consent of the Buyer except for
(i) disclosure to the Sellers’ or the Guarantor’s direct and indirect parent
companies, directors, attorneys, agents or accountants, provided that such
attorneys or accountants likewise agree to be bound by this covenant of
confidentiality or (ii) disclosure required by law, rule, regulation or order of
a court or other regulatory body or (iii) disclosure to any approved hedge
counterparty to the extent necessary to obtain any Hedge Instrument hereunder or
(iv) any disclosures or filings required under Securities and Exchange
Commission or state securities’ laws; provided that neither the Sellers nor the
Guarantor shall file the Side Letter with the Securities and Exchange Commission
or state securities office, unless otherwise agreed by the Buyer in writing, and
the Sellers and the Guarantor agree to use best efforts not to file the terms of
the Side Letter with any such filing; provided, that in the case of (ii),
(iii) and (iv), the Sellers shall take reasonable actions to provide the Buyer
with prior written notice. Notwithstanding anything herein to the contrary, each
party (and each employee, representative, or other agent of each party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. For this purpose, tax treatment and tax
structure shall not include (i) the identity of any existing or future party (or
any Affiliate of such Party) to this Agreement or (ii) any specific pricing
information or other commercial terms, including the amount of any fees,
expenses, rates or payments arising in connection with the transactions
contemplated by this Agreement.

37. JOINT AND SEVERAL LIABILITY

The liability of the Sellers hereunder is joint and several. The Sellers hereby:
(a) acknowledge and agree that the Buyer and the Custodian shall have no
obligation to proceed against one Seller before proceeding against the other
Sellers, (b) waive any defense to their obligations under this Agreement based
upon or arising out of the disability or other defense or cessation of liability
of one Seller versus the other or of any other Person, and (c) waive any right
of subrogation or ability to proceed against any Person until the Obligations
are paid in full and the Program Documents are terminated in accordance with the
terms thereof.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the Sellers, the Guarantor and the Buyer have caused their
names to be signed to this Amended and Restated Master Repurchase Agreement by
their respective officers thereunto duly authorized as of the Effective Date.

BANK OF AMERICA, N.A.,
as Buyer and Agent, as applicable

By: /s/ Sean A. Tobias
Name: Sean A. Tobias
Title: Principal


NEW CENTURY MORTGAGE CORPORATION,
as Seller, jointly and severally

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: President


NEW CENTURY CREDIT CORPORATION,


as Seller, jointly and severally

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: President


HOME123 CORPORATION,
as Seller, jointly and severally

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: Executive Vice President


NC CAPITAL CORPORATION,


as Seller, jointly and severally

By: /s/ Kevin Cloyd
Name: Kevin Cloyd
Title: President

  Acknowledged and Agreed:
 
NEW CENTURY FINANCIAL CORPORATION,
 
as Guarantor

By: /s/ Robert K. Cole
Name: Robert K. Cole
Title: Chairman of the Board


By: /s/ Stergios Theologides
Name: Stergios Theologides
Title: EVP

2